Oo foe HN DBn un F&F WO NY

Nm Ww we
NSRRRPBBRB Ge ARBAB BHR=AS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 1 of 111

TROY DOUGLAS MUDFORD........ California State Bar No. 156392

ESTEE LEWIG..........cccscossssseseeseeneee California State Bar No. 268358
CATHLEEN THERESA BARR ....... California State Bar No. 295538
BRANDON STORMENT .........cccsssee State Bar No. 267260

BARR & MUDFORD, LLP

1824 Court Street/Post Office Box 994390
Redding, California 96099-4390
Telephone: (530) 243-8008

Facsimile: (530) 243-1648

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORIA

TROY McFADYEN, in his Individual
Capacity, And as Heir at Law and Successor
in Interest To MICHELLE MCFADYEN,
deceased;

PHILLIP BOW; and

SIA BOW, as Heirs of Law and Successors
In Interest to MICHELLE MCFADYEN,
Deceased;

Plaintiffs,
VS.

COUNTY OF TEHAMA,;

TEHAMA COUNTY SHERIFFS’ OFFICE;
SHERIFF DAVE HENCRATT,, in his
individual and official capacity as Sheriff for
the County of Tehama Sheriff’s Department;
ASSISTANT SHERIFF PHIL JOHNSTON,
in his individual and official capacity as
Assistant Sheriff for the County of Tehama
Sheriff’s Department;

SUCCESSOR IN INTEREST OR ESTATE OF
KEVIN NEAL and;

THE RANCHO TEHAMA ASSOCIATION
INC.,

JOHN/JANE DOES 1-20

Defendants.

 

 

No. 2:18-CV-02912-TLN-DMC

FIRST AMENDED COMPLAINT FOR
DAMAGES

CIVIL RIGHTS ACTION AND
PENDANT STATE CLAIMS

(DEMAND FOR JURY TRIAL)
FEDERAL CAUSES OF ACTION

[1. VIOLATION OF DUE PROCESS
UNDER THE 14" AMENDMENT, IN
VIOLATION OF 42 US.C. §1983]

[2. VIOLATION OF EQUAL
PROTECTION UNDER THE 147
AMENDMENT, IN VIOLATION OF 42
US.C. §1983 (STATE CREATED
DANGER)]

[3. FAILURE TO TRAIN/SUPERVISE,
IN VIOLATION OF 42 US.C. §1983]

STATE CAUSES OF ACTION - COUNTY

[4. FAILURE TO PERFORM
MANDATORY DUTIES GOV’T CODE
SECTION 815.6, VIOLATION OF PENAL
CODE SECTIONS 836(A) AND (C)(1))]

Pagel
First Amended Complaint for Damages
oO ON DH nH Lh WO NY

Nu iS
SeRRRBBBRRBEEaAWDAARBHEA S

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 2 of 111

[5. NEGLIGENT SUPERVISION,
TRAINING, RETENTION AND
RATIFICATION]

[6. NEGLIGENCE / NEGLIGENCE PER
SE]

CAUSES OF ACTION AGAINST THE
RANCHO TEHAMA ASSOCIATION INC

[7. NEGLIGENCE / NEGLIGENT
PREMISE LIABILITY]

CAUSES OF ACTION AGAINST ALL
DEFENDANTS

[8. PUBLIC AND PRIVATE NUISANCE]
[9. NEGLIGENT INFLICTION OF

EMOTIONAL DISTRESS -
BYSTANDER]

 

 

 

 

COMPLAINT AND D FOR JURY TRIAL
1. COMES NOW Plaintiffs, TROY McFADYEN, PHILLIP BOW, and SIA
BOW, by and through their attorneys of record, and allege the following against defendants.
2. Plaintiffs demand a jury trial.

OVERVIEW

3. The Rancho Tehama Reserve is a rambling, rural community spread across 11.7
square miles in Tehama County. It is poor and isolated. The nearest major services are in
Corning (about 23 miles and 34 minutes driving time away) and Red Bluff (about 25 miles and
38 miles driving time away.)

4. On information and belief, Rancho Tehama’s 2,100 residents have a median
household income of just over $27,000, and the poverty rate (by federal measure) is 43 percent.

5. On information and belief, Defendants are and were at all relevant times herein

biased and prejudiced against Rancho Tehama, and reluctant and slow to respond, if at all, to

Page 2
First Amended Complaint for Damages
0 C©o© YN AWA vA FP WO NO

Py RB BRNYXBe FRE BWARAE Bass
on NY = OF 0 fF NA DH AW FP W NY KF OS

25
26
27
28

BARR & MUDFORD
Altorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 3 of 111

disturbances and calls there, based on defendants’ biased perception of the community and its
residents as (a) impoverished and a haven for lowlifes, drug use, and general lawlessness; (b)
geographically remote and isolated; and (c) therefore undeserving of and not worthy of
defendants’ time, effort, protection, patrol, response, and intervention. As a result of these
biases and prejudices, defendants discriminated against Rancho Tehama and it residents
compared to other communities within defendants’ jurisdiction, and provided at best diminished
services to the community and its residents in response to dangerous incidents and complaints
of dangerously illegal conduct, threats, and violence, thereby enhancing Plaintiff, decedent, the
community’s and its residents’ exposure to danger.

6. But this case is about more than members of the TCSO simply failing to respond
to requests for assistance from the Rancho Tehama community (the term “Rancho Tehama
community” broadly includes both residents of Rancho Tehama Reserve and residents of
surrounding towns like Corning who must frequently travel through Rancho Tehama Reserve)
they have sworn to protect.

7. This case is about the discriminatory practices and bias against the Rancho
Tehama community, and the foreseeable harm caused by the TCSO actively communicating
explicit (in 2016) and/or implicit assurances to a specific, dangerous person that he could
continue to recklessly use (in 2016, before any disqualifying Court Orders were issued) and/or
unlawfully (after January 2017) possess firearms without arrest or consequence and despite the
enhanced risk of gun violence this posed to members of the Rancho Tehama community and
also in particular to Diana Steele and her loved ones, and travelers/individuals who frequently
traveled/visited locations used by Diana Steele and her loved ones.

8. That person’s name was KEVIN NEAL (hereinafter, “NEAL”).

Ml

Page 3
First Amended Complaint for Damages
Oo eo HN Dn nm FR WO NY

NN
Se &RBBRXSFSGe WAGE SBR eS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390
Redding, CA 96099-4390
{530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 4 of 111

9. On information and belief, defendants responded less frequently, less effectively,
and more antagonistically toward Rancho Tehama residents and their calls reporting (a)
domestic disputes; (b) neighbor disputes; (c) violations of Civil Restraining and Criminal
Protective orders; (d) discharge of firearms; and (e) in particular, complaints regarding the
threatening, violent, erratic, and dangerous conduct of NEAL, including related to each of the
foregoing matters.

10. __ Plaintiffs are informed and believe and thereon allege that for at least a full year
prior to November 14, 2017, NEAL terrorized his neighbors and the Rancho Tehama Reserve
community in Tehama County with both a sense of impunity which he derived from both
defendants’ affirmative, encouraging acts; defendants’ refusal to carry out their mandatory
duties to enforce the law and Court Orders issued against NEAL after January 2017, and
defendants conduct of explicitly (in 2016) and implicitly (after January 2017) sending a
message that NEAL can continue with his dangerous conduct; and defendants’ inaction, as more
fully set forth below in the “General Allegations Leading Up to the Murderous Rampage:
Neal’s Year of Terror”. Despite knowledge that NEAL was shooting in a reckless manner prior
to January 2017, and continued doing so after January 2017, after court orders were issued,
including a Criminal Protective Order and a Civil Restraining Order prohibiting NEAL from
possessing or discharging firearms, or possessing ammunition—and despite numerous reports
by Rancho Tehama residents (including those covered by the Court Orders) that NEAL did in
fact 1) continue to possess firearms, 2) shot them repeatedly on a near daily basis; 3) shot them
in a reckless manner; 4) was known to be a violent, erratic and dangerous individual, 5) had
casings scattered throughout his property, and bullet holes riddling the fence, as well as 6)
defendants’ awareness and acknowledgment of the foregoing facts—defendants steadfastly
refused to comply with its mandatory obligations under the law and enforce the court orders

Page 4
First Amended Complaint for Damages
oo eo HN DWn vA FBR WD NY

Nv WN
NS RRRBRBREBVCSEIARAESSTS

- 28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 5 of 111

against NEAL and sent a message — both explicitly (in 2016) and implicitly (after January 2017)
- to NEAL that he could continue with this behavior with impunity.

11. In particular, for at least a year prior to the November 14, 2017 incident, NEAL
had a long-running, violent feud with his neighbors, Danny Elliot and Diana Steele.

12. Upon information and belief, the TCSO responded to at least one complaint from
Steele of NEAL recklessly shooting firearms on his property in 2016 and NEAL admitted to
one or more TCSO officers that he was, in fact, firing weapons on his property and would
continue to do so.

13. | Upon information and belief, the TCSO, either explicitly or implicitly,
communicated to NEAL, during the course of this direct interaction, that he would be able to
continue to own and recklessly use weapons to terrorize the surrounding community without
any repercussions.

14. After January 2017, a Criminal Protective Order and Civil Restraining Order
were issued prohibiting NEAL from possession firearms or ammunition.

15. | Upon information and belief, the TCSO also became aware, after January 2017,
but prior to November 14, 2017, that NEAL was prohibited from possessing firearms due to
multiple disqualifying Court Orders (including one or more which named Elliot and Steele as
protected parties) .

16. Upon information and belief, the TCSO further learned, prior to November 14,
2017, that NEAL was violating these relevant Court Orders, after receiving numerous
complaints of NEAL’s reckless use and/or unlawful possession of one or more firearms from
several members of the Rancho Tehama community and, further, observed clear evidence of

NEAL’s reckless use and/or unlawful possession and use of one or more firearms on NEAL’s

property.

Page 5
First Amended Complaint for Damages
o Oo NT DH nH FF WD NY

N
RRRRBBERSSTRATSERES

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 6 of 111

17. Rather than arrest NEAL immediately in accordance with the law and mandatory
duties under the Court Orders, the TCSO, actively sent implicit but clear signals to NEAL that it
would take no action against him for continuing to recklessly use and/or unlawfully possess and
discharge firearms.

18. | The TCSO sent these signals to NEAL through a conspicuous pattern of behavior
in and around NEAL’s residence and in actual or attempted telephone communications with
NEAL that the TCSO knew would be observed or recognized by NEAL.

19. Upon information and belief, NEAL did, in fact, observe or recognize this
pattern of behavior and internalized the message that he would enjoy impunity for recklessly
using and/or unlawfully possessing firearms.

20. Asa direct and foreseeable consequence of the explicit (in 2016) and/or tacit
assurances (after January 2017) of impunity NEAL received from the TCSO, NEAL continued
to recklessly use and/or illicitly possess firearms prior to and on the day of November 14, 2017.

21. | The foreseeable and unacceptably high risk that NEAL would misuse firearms
to harm other members of the Rancho Tehama community and also in particular to Diana Steele
and her loved ones, and travelers/individuals who frequently traveled/visited locations used by
Diana Steele and her loved ones, is precisely the reason why the court Orders - that the TCSO
purposefully undermined - were put in place.

22. On the morning of November 14, 2017, that foreseeable risk became a reality.

23. On that day, NEAL went on a deadly shooting rampage in and around Rancho
Tehama in which he murdered five people (including protected parties, Elliot and Steele) and
injured approximately twelve others with one or more firearms he could not legally possess.

24. On information and belief, Plaintiffs and/or their loved one was injured either
due to NEAL’s feud with Danny Elliot and Diana Steele (protected persons), or while on his

Page 6
First Amended Complaint for Damages
oO Oo HN NH nD FL WCW NY

N
RS RRRBREBESIREESEAS

28

BARR & MUDFORD
Attomcys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 7 of 111

way and/or in his attempt to locate and kill G.E. (a protected minor), as the school.

25. Plaintiffs and/or their loved ones were among NEAL’s victims.

26. But for the misconduct of the TCSO in actively sanctioning his misconduct,
NEAL would not have had firearms on November 14, 2017, would have been deterred from
recklessly using and/or illegally possessing firearms and/or would have been in custody.

27. Plaintiffs seek civil justice against the TCSO for its role in, either explicitly (in
2016) and implicitly, communicating to and endorsing NEAL’s ability to continue to recklessly
use (in 2016) and/or unlawfully possess (after January 2017) firearms leading up to November
14,2017.

28. |The TCSO showed egregious, conscience-shocking indifference to Plaintiffs and
their loved one’s constitutional rights — including, but not limited to, their substantive due
process rights to life and security and prejudice and bias against the Rancho Tehama community
and travelers therein.

JURISDICTION

29. The Court has subject-matter jurisdiction of this case and these claims. This
action is brought pursuant to 42 U.S.C. §§1983, 1985, 1986 and 1988 for violations of the
Fourth, Eighth and Fourteenth Amendments to the United States Constitution.

30. Jurisdiction is based on 28 U.S.C. §§1331 and 1343.

31. Plaintiffs further seek to invoke supplemental jurisdiction over state law claims
under 28 U.S.C. §1367. Plaintiffs have filed the appropriate administrative claim with
defendant COUNTY OF TEHAMA, as to defendants COUNTY, TEHAMA COUNTY
SHERIFF’S OFFICE, HENCRATT and JOHNSTON, and Plaintiffs’ claim was rejected by that
entity on June 5, 2018. A true and correct copy of the Claims for Damages is attached hereto
as Exhibits A and B, consecutively.

Page 7
First Amended Complaint for Damages
eo Oo NH An FL WO YN =

4
aes bo
Ye&RBBE SESW ABREBReS

28

BARR & MUDFORD
Attorneys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 8 of 111

32. Venue is proper in this court because the events giving rise to this Complaint all
occurred in Tehama County, California, a geographical area which falls within the boundaries
of the United States District Court for the Eastern District of California.

33. Plaintiffs seek an award of compensatory damages, costs and expenses and
reasonable attorney’s fees pursuant to 42 USC Section 1983. Further, fee entitlement is alleged
pursuant to 42 USC section 1988.

THE PARTIES
34, That, at all times pertinent hereto, Plaintiff TROY McFADYEN is a resident of

the City of Cottonwood, County of Shasta, State of California. Further, at all times pertinent
hereto, Plaintiff is the surviving spouse of MICHELLE MCFADYEN, deceased. Plaintiff brings
this action in his individual capacity as a victim and as the heir of MICHELLE MCFADYEN,
deceased.

35. That, at all times pertinent hereto, Plaintiff PHILLIP BOW was a resident of the
City of Santa Rosa, County of Sonoma, State of California, and he is the surviving adult son of
MICHELLE MCFADYEN, deceased. |

36. That, at all times pertinent hereto, Plaintiff SIA BOW was a resident of the City
of Redding, County of Shasta, State of California, and he is the surviving adult daughter of
MICHELLE MCFADYEN, deceased.

37. Plaintiffs TROY McFADYEN, PHILLIP BOW and SIA BOW are hereinafter
collectively referred to as Plaintiffs or individually by name.

38. TROY McFADYEN, PHILLIP BOW and SIA BOW are the heirs at law and the
successors-in-interest of MICHELLE MCFADYEN, and bring this lawsuit both in their
capacity as wrongful death heirs, and as successors-in-interest of MICHELLE MCFADYEN. A

Declaration of Heir and Successor in Interest, signed by TROY, PHILLIP and SIA were

Page 8
First Amended Complaint for Damages
oO Oo NAY DBn A F&F WY NY

mw YW NY WKY WN
NS RRR BSB BW BE BAW AAR BHR Ss

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 9 of 111

previously filed in this case as required by and in compliance with California Code of Civil
Procedure section 377.32. TROY, PHILLIP and SIA seek survivor damages for MICHELLE
MCFAYDEN, as well as wrongful death damages for themselves.

39. Plaintiffs are informed and believe and thereon allege that, at all times pertinent
hereto, defendants COUNTY OF TEHAMA, and TEHAMA COUNTY SHERIFF’S OFFICE
(hereinafter referenced as defendants “TCSO” were, respectively, a body politic (to wit, a
county government) and one of its departments organized, existing and operating as such in and
under the laws of the State of California, with their principal place of business located in the
City of Red Bluff, County of Tehama, State of California. Plaintiffs are informed and believe
and thereon allege that, at all times pertinent hereto, defendants TCSO employed DAVE
HENCRATT and PHIL JOHNSTON as Sheriff and Assistant Sheriff, respectively. TCSO is
directly liable for causing Plaintiffs and/or their loved one’s federal civil rights violations
pursuant to Monell v. Department of Social Services of the City of New York, 436 U.S. 658
(1978), and vicariously liable in respondeat superior for the tortious and negligent acts and
omissions of its employees, including Defendants HENCRATT and JOHNSTON, and the DOE
defendants, arising under California law, pursuant to Cal. Gov. Code § 815.2.

40. Plaintiffs are informed and believe and thereon allege that, at all times pertinent
hereto, defendant DAVE HENCRATT was a resident of the County of Tehama, State of
California, and that he was employed as a sworn officer and Sheriff with defendants TCSO and
was acting under color of law and in the scope and course of that employment. Defendant
DAVE HENCRATT is sued in his official, supervisory and individual capacity and is
hereinafter referred to as “defendant HENCRATT.” He is liable to Plaintiffs under state law for
his own negligent acts and omissions in failing to properly hire, train, supervise, and/or
discipline his subordinates, including Defendant PHIL JOHNSTON and other deputies under

Page 9
First Amended Complaint for Damages
0 Oo ND nH FF Ww YN =

YP BBP YP BER MWRABE BPE S
eo NHN —|§ OF Oo DB NH WBS An Fh HO NO | OC

25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390
Redding, CA 96099-4390
(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 10 of 111

his command. He is also liable to Plaintiffs under 42 U.S.C. § 1983 under the standard of
supervisory liability for directly and personally participating in and causing Plaintiffs and/or
their loved one’s constitutional deprivations; for setting in motion, and/or knowingly refusing to
terminate, the series of acts and omissions of his subordinates which led to and caused
Plaintiffs’ constitutional deprivations and injuries; for acquiescing in the constitutionally infirm
acts and omissions of his subordinates; and/or for showing reckless and/or callous indifference
to Plaintiffs and/or their loved one’s constitutional rights. Defendant HENCRATT was at all
relevant times herein, a policymaker and/or decision maker for the TCSO.

41. Plaintiffs are informed and believe and thereon allege that, at all times pertinent
hereto, defendant PHIL JOHNSTON was a resident of the County of Tehama, State of
California, and that he was employed as a sworn officer and Assistant Sheriff with defendants
TCSO and was acting under the color of law and in the scope and course of that employment.
Defendant PHIL JOHNSTON is sued in his official, supervisory and individual capacity and is
hereinafter referred to as “defendant JOHNSTON.” He is liable to Plaintiffs under state law for
his own negligent acts and omissions in failing to properly hire, train, supervise, and/or
discipline his subordinates and other deputies under his command. He is also liable to Plaintiffs
under 42 U.S.C. § 1983 under the standard of supervisory liability for directly and personally
participating in and causing Plaintiffs and/or their loved one’s constitutional deprivations; for
setting in motion, and/or knowingly refusing to terminate, the series of acts and omissions of his
subordinates which led to and caused Plaintiffs and/or their loved one’s constitutional
deprivations and injuries; for acquiescing in the constitutionally infirm acts and omissions of his
subordinates; and/or for showing reckless and/or callous indifference to Plaintiffs and/or their
loved one’s constitutional rights. Defendant JOHNSTON was at all relevant times herein, a

policymaker and/or decision maker for the TCSO.

Page 10
First Amended Complaint for Damages
0 fo NN Dn vA fh WO NO KK

—
oS

11
12
13
14
15
16
17
18
19

~ 20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attorneys at Law «
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 11 of 111

42. Plaintiffs are informed and believe and thereon allege that at all times pertinent
hereto, Defendants, TCSO, HENCRATT, JOHNSTON, were state actors, acting under the color
of law, and in the course and scope of their employment, who had policy-making authority, and
ratified the practices set forth in this complaint, approved and allowed this conduct to continue
and/or were complacent with said conduct implicitly giving permission for said conduct to
continue.

43. Plaintiffs are informed and believe and thereon allege that, defendant THE
RANCHO TEHAMA ASSOCIATION (hereinafter “RTA” or “the Association’) is, and at all
times herein mentioned was, an association of property owners of the Rancho Tehama Unit 1, in
the City of Rancho Tehama, County of Tehama, State of California, as more particularly set out
in the Articles of Incorporation filed on June 4, 1998, the Declaration Restrictions, located in
Volume 544, Page 272, and recorded on August 28, 1970, in the official Records of the
Recorder of Tehama County, and subsequently modified by Instrument recorded on January 28,
1971, located in Volume 561, Page 254.

44. JOHN/JANE DOES 1 through 10 are other natural persons and TCSO officials
or supervisors whose true names and identities are presently unknown. Plaintiffs will seek to
substitute their true names and identities for these fictitious names as they can be ascertained. At
all relevant times, DOES 1 through 10 were acting under color of California state law, in the
course and scope of their duties as TCSO employees.

45. JOHN/JANE DOES 11 through 20 are other entities/natural persons who bear
liability for Plaintiffs and/or their loved one’s injuries and damages herein, whose true names
and identities are presently unknown. Plaintiffs will seek to substitute their true names and
identities for these fictitious names as they can be ascertained.

Ml

Page 11
First Amended Complaint for Damages
oOo Oo NY WBN A FF WO NO —

m YN Ww
NeRRR BB RB SFGe DWAaBaRE oR Ss

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 12 of 111

46. Defendants COUNTY OF TEHAMA, COUNTY OF TEHAMA SHERIFF’S
OFFICE, PHIL JOHNSTON and DAVE HENCRATT, THE ESTATE OF NEAL, THE
RANCHO TEHAMA ASSOCIATION and DOES 1-20 are hereinafter referred to collectively
as defendants or individually by name.

CASE SPECIFIC ALLEGATIONS

Plaintiffs hereby incorporates by reference all preceding paragraphs as though set out in
full herein.

47. On November 14, 2017, Plaintiff TROY McFADYEN was driving his car on
Stagecoach Road near Oak Park Road in Rancho Tehama. His wife, MICHELLE
MCFADYEN, mother of SIA and PHILLIP BOW, was a passenger in the car.

48. At the time and place aforesaid, KEVIN NEAL, driving a stolen F-150 pickup,
and driving in the opposition direction as the McFadyen’s, swerved directly into the path of and
struck the McFadyen’s car causing it to go off into a drainage ditch.

49. As TROY and MICHELLE MCFADYEN tried to get out of the car, they heard
gunshots. They then saw KEVIN NEAL in the roadway, walking towards them and shooting at
them.

50. After the shooting, and after KEVIN NEAL had left, Plaintiffs are further
informed and believe and thereon allege that, the sheriffs’ department arrived with three to four
patrol cars and assumed TROY McFADYEN was the shooter and detained him, even though
TROY MCFADYEN had been shot by KEVIN NEAL. During his detention, neither TROY
nor MICHELLE MCFADYEN were free to leave and as they were in the officers’ custody.
Even though both TROY and MICHELLE McFADYEN were shot and required medical
assistance, defendants refused to provide them with medical care. After determining that
Plaintiff TROY McFADYEN was a victim, and not the shooter, the sheriffs abandoned him and

Page 12
First Amended Complaint for Damages
oO oe NY DBD WW Ff We NY

NRRRBRREBSRSTRARESEES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 13 of 111

MICHELLE MCFADYEN, and again refused to summon medical assistance. Defendant TCSO
did not check on MICHELLE MCFADYEN and she succumbed to her injuries. Defendants
TCSO acted deliberately indifferent to the fact that Plaintiff and decedent may suffer further
injury or assault by being left in an open-shooter situation, in the road in critical condition.
Rather than using one of the four patrol cars that arrived to assist TROY McFADYEN and his
wife, defendant TCSO and all of their patrol cars left the scene exposing TROY to vehicles
traveling at high speeds near his bleeding body.

51. A third-party witness/ garbage truck driver, happened upon TROY laying in the
road and, realizing the danger, moved him into the dumpster/garbage portion of his vehicle, for
protection. Since no ambulance was called, TROY McFADYEN was driven to the hospital in
the dumpster of this garbage truck.

52. KEVIN NEAL’S actions of firing his weapon at MICHELLE MCFADYEN and
TROY McFADYEN, and the lack of medical attention thereafter, ultimately resulted in
MICHELLE McFADYEN’s death, and severely injured TROY McFADYEN causing him
emotional distress, permanent disfigurement, constant pain, and anxiety that would normally
stem from an incident and injuries such as this. TROY McFADYEN’s injuries have severely
impacted his ability to work at his physically demanding job.

53. As a direct, proximate, immediate and foreseeable result of the actions and
conduct of defendants, and each of them, Plaintiff TROY McFADYEN was injured and suffered
grievous and permanent injuries to his physical, mental, emotional and nervous systems, all to
his detriment in an amount greatly in excess of the minimum jurisdiction of this Court, including,
but not limited to, those injuries set forth in supra.

54. As a further direct, proximate, immediate and foreseeable result of the actions and
conduct of defendants, and each of them, Plaintiff TROY McFADYEN was forced to hire

Page 13
First Amended Complaint for Damages
o0o Oo NIN DBO A Ph WO YP —

NR NN
NS&B&RBBBHF BF GCeEAAARBHReSY

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 14 of 111

physicians and surgeons and undergo other and further expense as and for his medical care, all in
an amount which cannot yet be ascertained. Plaintiffs will seek leave to amend this complaint to
allege such amount when it becomes more certain.

55. As a further direct, proximate, immediate and foreseeable result of the actions and
conduct of defendants, and each of them, Plaintiff TROY McFADYEN, has lost wages and/or
been greatly reduced in his working capacity and/or future working capacity. Plaintiffs are
informed and believe and, on such information, and belief state that this said reduction in earning
capacity will continue into the future in an amount which cannot yet be ascertained.

56. As a further direct, proximate, and foreseeable result of aforementioned actions
and conduct of defendants, and each of them, Plaintiff TROY MCFADYEN has suffered, and
will continue to suffer in the future, consequential damages and other incidental damages and
out-of-pocket expenses, all to Plaintiff’s general damages in a sum to be determined at the time
of trial.

57. As a further direct, proximate, and foreseeable result of aforementioned actions
and conduct of defendants, and each of them, Plaintiffs were compelled to retain legal counsel
to protect his rights. Therefore, defendants, and each of them, are liable to Plaintiffs for those
attorney's fees incurred by Plaintiffs in a sum to be determined at the time of trial.

58. As a direct, proximate, immediate and foreseeable result of the actions and
conduct of defendants, and each of them, MICHELLE MCFADYEN was fatally shot, all to
Plaintiffs’ damage in an amount greatly in excess of the minimum jurisdiction of this Court.

59. As a further direct, legal, proximate, immediate and foreseeable result of the
actions and conduct of defendants, and each of them, Plaintiffs TROY MCFADYEN, SIA BOW
and PHILLIP BOW have been deprived of the care, comfort, society and support of their loved
one, MICHELLE MCFADYEN, all to Plaintiffs’ damage in an amount greatly in excess of the

Page 14
First Amended Complaint for Damages
N

0 Oo NN DWN nH FR W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
— 28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 15 of 111

minimum jurisdiction of this Court.

60. As a further, direct, legal, proximate, immediate and foreseeable result of the
negligence of these defendants, and each of them, in causing the death their loved one,
MICHELLE MCFADYEN, Plaintiffs TROY MCFADYEN, SIA BOW and PHILLIP BOW
incurred funeral and burial expenses in an amount subject to proof at the time of trial of this
matter.

61. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

62. Plaintiffs are informed and believe and thereon allege that defendants, and each of
them, are negligent or in some other way responsible for acts of which Plaintiffs are unaware.
Plaintiffs will seek leave of Court to amend this Complaint for Damages at such time as
Plaintiffs discover the other acts of said defendants constituting said liability.

GENERAL ALLEGATIONS
Plaintiffs hereby incorporates by reference all preceding paragraphs as though set out in

full herein.
Hl

Mf

, Page 15
First Amended Complaint for Damages
Oo fo JT DB A FP WO NO —

S& &BESBRB FSFE eRdWT_ A BARESERE S

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 16 of 111

63. | NEAL was well-known to the Tehama County Sheriff’s Office (“TCSO”) and
the individual defendants. NEAL lived in with his girlfriend Barbara Glisan (“Glisan”),' in a
remote section of Rancho Tehama Reserve, an impoverished area of the County, where he had a
long simmering feud with his neighbors, Diana Steele, Bob Steele, Danny Elliot and G.E.

64. Plaintiffs are informed and believe and thereon allege that for over one year prior
to NEAL’s murderous spree, defendants TCSO, HENCRATT, JOHNSTON and _ their
employees or agents, actively, willfully, recklessly and with deliberate indifference to the
danger to the Rancho Tehama community clearly communicated to NEAL, explicitly (prior to
2017) and implicitly (after January 2017), that he could recklessly use and/or unlawfully
possess firearms with impunity.

65. More specifically, on information and belief, over the course of the year
proceeding NEAL’s deadly rampage, defendants willfully and actively ignored numerous
credible complaints about NEAL’s illegal, dangerous, and violent behavior from at least nine
different people (some of whom are now deceased by his hand), including by falsely and/or
unreasonably (a) downplaying the seriousness of the threat by refusing even to log numerous
calls; (b) declaring that the TCSO could not respond to “he said/she said” reports; (c) stating
that the complaints only amounted to “civil disputes;” (d) advising complainants that in 2016
(prior to the disqualifying Court Orders) that so long as NEAL was shooting in a safe manner,
there was nothing the TCSO could do; (e) insisting callers needed photographic proof, or to
witness themselves, NEAL’s illegal gun use, in derogation of the court orders, and the plain
view doctrine; (e) labeling the complainants “not credible;” and (f) warning complainants to
mind their own business and threatening to arrest and jail them for calling on law enforcement

for help.

 

' Ms. Glisan was also frequently referred to as NEAL’S wife.

Page 16
First Amended Complaint for Damages
N

o0o oN Dn HW HR W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
| 25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 17 of 111

66. The latter threat by Sheriff’s deputies created an atmosphere in which victims
and potential victims gave up on calling law enforcement because they feared both retaliation
from the TCSO, and, in the vacuum created by the TCSO’s lack of enforcement, retribution
from NEAL if he learned of their complaints.

67. Further, the TCSO actively sent signals to NEAL that he could recklessly use
and/or unlawfully possess firearms explicitly (prior to 2017) and implicitly, both through 1) one
or more specific, direct interactions the TCSO had with NEAL in 2016, and 2) a general and
conspicuous pattern and practice of non-serious responses to complaints about NEAL’s use of
firearms (and complaints from NEAL about others) in one or more areas or through actual or
attempted telephone communications where the TCSO knew or should have known that NEAL
was sure to observe or recognize the TCSO’s total disinterest in curtailing his misbehavior
involving firearms.

68. In the year preceding November 14, 2017, the TCSO directly interacted with
NEAL on at least one occasion in 2016 (prior to the disqualifying court orders) wherein NEAL
admitted using firearms in connection with a complaint of reckless/disruptive shooting and,
either explicitly (prior to 2017) or implicitly, endorsed NEAL’s dangerous conduct that
communicated to NEAL that he would face no repercussions for continuing to misuse firearms
after that time.

69. The TCSO’s emboldenment of NEAL by leading him to believe he enjoyed
impunity 1) affirmatively exacerbated the risk that NEAL would recklessly use one or more
illicitly possessed firearms to harm a specific, foreseeable group of people that included
Plaintiffs and/or their loved one’s (i.e., members of the Rancho Tehama community) and also in
particular to Diana Steele and her loved ones, and travelers/individuals who frequently

traveled/visited locations used by Diana Steele and her loved ones; 2) showed deliberate

Page 17
First Amended Complaint for Damages
0 eo NH Dn An FP WO N

wo NY -|-§& OF Oo fF NA Dn FR WO NY KH OO

25
26
27
28

BARR & MUDFORD
Attoreys at Law
1824 Court Suect

Past Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 18 of 111

indifference to a known or obvious danger to Plaintiffs and decedent, and 3) in a manner that
shocks the conscience.

70. Plaintiffs further allege, upon information and belief, that defendants, TCSO,
HENCRATT, JOHNSTON and its employees or agents, maintained and followed a widespread
custom, practice and pattern of prejudice and discrimination of the Rancho Tehama community,
by providing diminished services to the community, being slow and reluctant to respond to
calls for assistance, not taking Restraining Order violations, neighbor disputes, complaints of
firearms being discharged recklessly, and complaints about NEAL seriously.

71. On the rare occasions the calls about NEAL were not ignored, TCSO,
HENCRATT, JOHNSTON and its employees or agents, were so poorly and improperly trained,
supervised and/or controlled, and had such a misunderstanding of or reckless disregard for the
law, that normal law enforcement protocols were either intentionally disregarded, or were so
unknown to defendants that TCSO did not know that it had authority to act when responding to
NEAL’s property.

72. In each instance where defendants refused or failed to investigate or intercede
after January 2017, defendants knew that the complaints about NEAL were credible, because
defendants knew (a) that NEAL was forbidden by Court Orders to possess and discharge guns
and ammunition; (b) that NEAL did not surrender all of the weapons in his possession,
including the rifle he used in the commission of the crimes that prompted the Criminal
Protective Order; (c) TCSO admitted that they knew NEAL continued to possess and shoot guns
and was a dangerous and violent individual, who was prohibited from owning them; (d)
NEAL’S property was littered in plain view with shell casings and his fence and other objects
were riddled with bullet holes; (e) and defendants both received and _ transmitted
communications to and from other officials that NEAL was delusional and dangerous.

Page 18
First Amended Complaint for Damages
oO eo HN Dn wn FP WO NO =

mb NW WN Nm oN Ww
SRPRRPBB RWB GFeRWT RAR BHRe Ss

28

BARR & MUDFORD
Attomeys at Law
1824 Court Surcet

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 19 of 111

73. | Upon information and belief, TCSO knew or should have known that NEAL
would become aware of TCSO’s pattern and practice of not taking complaints made by
members of the Rancho Tehama Community, and in particular to complaints involving NEAL
seriously due to his observation or recognition of 1) the total disinterest and disregard for public
safety shown by members of the TCSO while visiting his property repeatedly without devoting
any serious time, attention or energy to investigating the clear evidence of firearms use on his
property or compelling him to speak directly with law enforcement and/or 2) actual or
attempted phone contacts by the TCSO and upon which the TCSO failed to follow up.

74. Upon information and belief, NEAL was, in fact, present on multiple of the
TCSO visits to his property described herein and/or became aware of one or more phone
contacts from the TCSO and the TCSO’s subsequent failure to follow up.

75. Upon information and belief, this pattern of behavior communicated clear and
implicit signals of impunity to NEAL for recklessly using and/or illicitly owning firearms,
which persisted even after the TCSO became aware of NEAL’s Court Orders disqualifying him
from owning firearms.

76. Through its course of conduct in the year leading up to NEAL’s rampage, the
TCSO’s explicitly (prior to 2017) and implicitly through a conspicuous pattern of conduct sent
NEAL a message which he clearly understood: That he could recklessly use and/or unlawfully
possess firearms without consequence.

77. The TCSO's misconduct and relevant surrounding facts include the following:

_a. On or about November 13, 2016, before the disqualifying Court Orders were
issued, TCSO responded to an incident where NEAL punched a neighbor in the
nose, then fired shots at her and another person. Deputies left without making
arrests. Hours later, Diana Steele called deputies because NEAL was shooting

Page 19
First Amended Complaint for Damages
0 Oo NTN DBA uA FR WHO YN =

P BRP RFeBBDAREAKEBHAS
oOo NYO — OF 6 ODO NH DBO A Lh YO NVYO —§ CO

25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 20 of 111

and yelling in his yard. Deputies found the scene quiet on arrival. Knocked on

NEAL’s door, who did not answer, and so they left.

. On November 22, 2016, the Rancho Tehama Association (“RTA”) sent a letter to

the NEAL residence advising NEAL that RTA had been receiving complaints
from the community about the “constant discharging of firearms continuously
throughout the day and night” and “constant yelling and threats to neighbors”
coming from the NEAL residence. The letter further advised that “Reports have
been filed with the Tehama County Sheriff’s Office.” This put NEAL on notice
that TCSO was aware of his possession and reckless discharge of firearms and
these complaints, and, further, communicated to NEAL that despite this
knowledge, TCSO was doing nothing to prevent or investigate this conduct,

emboldening and encouraging NEAL to continue with this dangerous behavior.

. In November 2016, TCSO responded to a call from Diana Steele, who

complained that there were shots coming from NEAL’s residence and that
NEAL was outside the residence yelling. TCSO contacted NEAL directly and
informed NEAL that there had been a complaint about him shooting firearms at
his home. NEAL admitted to TCSO that he had been shooting, but stated he was
shooting in a “safe manner”, that he would no longer shoot at night and that he
would cut down on the shooting he did during the daytime. Even though TCSO
knew that NEAL discharging these firearms in a residential community and that
there had been numerous complaints that he was not shooting in a safe manner
and had recently assaulted someone, TCSO and its officers told or otherwise
communicated to NEAL he could continue to own and discharge firearms in the

community. They then closed the incident without follow-up. In so doing, they

Page 20
First Amended Complaint for Damages
oo eo NI DBD A FR WO NY KF

mo oN
NRPRRP BBX BB GCeRWAaAaRE BRP eS

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 21 of 111

explicitly (prior to 2017) and implicitly assured NEAL that the TCSO would take
no action to prevent, stop or punish NEAL for recklessly and dangerously

discharging firearms in the community.

. Between November and January 2017, NEAL continued to discharge his

weapons in the community and act in a violent and threatening manner.

. On January 31, 2017, NEAL was arrested for and charged with Assault with a

Deadly Weapon, False Imprisonment with Violence, Willful Discharge of a
Firearm in a Grossly Negligent Manner, Battery, Cruelty to a Dependent Adult:
Great Bodily Injury, Robbery, and Possession of an Illegal Firearm. These
charges stemmed from a violent attack on Steele and a friend in which NEAL
fired six shots at the women with an illegally modified Bushmaster AR-15 style
rifle and also punched and/or stabbed one or more victims. A Criminal
Protective Order was issued on February 28, 2017, prohibiting NEAL from
owning firearms.

On April 7, 2017, the Superior Court for Tehama County issued a Civil
Harassment Restraining Order, good for 3 years, against NEAL. It was served on
him by Sgt. S. Hoag of the Tehama County Sherriff’s office. The Order

protected the Steele’s, their minor grandson, G.E., and Hailey Poland.

. Asa result of both the Civil Restraining Order and the Criminal Protective

Order, NEAL was prohibited from possessing any firearm or ammunition. The
Orders further mandated that any sworn officer place NEAL under arrest if he
was discovered with a gun or ammunition or there is probable cause to believe he

violated the Orders. (See also Penal Code §836(c)(1).)

. According to TCSO’s records, in February 2017, NEAL’s girlfriend (Glisan)

Page 21

 

 

 

First Amended Complaint for Damages
Oo me NH DH nH Lh WYO NY —

NR PY YN WY N
Yaa BBR YF SES DTAAREBRES SG

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 22 of 111

called TCSO informing them that NEAL was served with a Restraining Order
restricting him from having firearms and that she was missing a firearm. TCSO
called NEAL’s girlfriend and she did not answer the phone, so TCSO closed the
case.

TCSO and HENCRATT admit they were aware that NEAL still owned and was
discharging firearms in the community after the Court Orders were issued and
that they allowed him to continue with this behavior.

Plaintiffs are informed and believes that NEAL continued to discharge firearms
on a near daily basis between November 2016 until the date of the November 14,

2017 shooting.

. Plaintiffs are informed and believes that NEAL knew that members of the

Rancho Tehama community and/or RTA were still notifying TCSO that NEAL
was engaged in this dangerous activity, and that TCSO was refusing to respond
or responding in a non-serious and disinterested manner. In particular, this
included officers turning up to NEAL’s property and promptly leaving without
any serious effort to locate NEAL or force him to answer questions and/or
attempted or actual phone calls between the TCSO and NEAL which resulted in
no follow up. Upon information and belief, the TCSO knew or should have
known that NEAL would observe or otherwise become aware of their pattern and
practice of showing total disinterest in confronting NEAL regarding his
misbehavior and curtailing his reckless use and/or unlawful possession of
firearms.

Plaintiffs allege, upon information and belief, that when NEAL was shooting he

would position himself so that he could see TCSO and its officers responding,

Page 22

 

 

 

First Amended Complaint for Damages
oO CO JN NWN On ff WO NO —

my YN NS
NeRRR BBRBBR FRR RBEBOR IS

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 23 of 111

and on the rare occasions they responded to a call, once NEAL saw their vehicles
coming down the road, he would stop shooting, go inside, dim his lights and
refuse to answer the door until after the officers left. Sometimes the officers left
immediately so long as it was “quiet on arrival” and other times the officers
would knock on NEAL’s door a would promptly leave if he did not answer.
Upon information and belief, NEAL was, in fact, present and observed such
behavior on multiple occasions prior to November 14, 2017, but after he became
subject to the disqualifying Court Orders. TCSO’s pattern of behavior, as it
knew or reasonably should have known, foreseeably sent NEAL an active and
implicit signal that so long as TCSO could not find him quickly TCSO would
give up and no action would be taken to prevent, stop or punish NEAL from
recklessly discharging and/or unlawfully owning firearms. NEAL demonstrated
that he had internalized TCSO’s message by continuing to recklessly discharge
and/or illicitly possess weapons all the way up to and including November 14,

2017.

. For example, according to TCSO’s records, on August 21, 2017, approximately

two and a half months prior to the November 14, 2017 shooting, Diana Steele
notified TCSO that NEAL was shooting a shotgun towards her home in violation
of a Criminal Protective Order (where she was a protected party) and had heard
20-30 rounds. When the dispatcher notified TCSO, the officer asked if there was
a Restraining Order. The dispatcher confirmed that there are several Restraining
orders against NEAL. TCSO checked the area for exactly 1 (one) second
according to their records, stated it was “Quiet upon arrival” and closed the case
without speaking to the reporting party or NEAL, and without making any

Page 23
First Amended Complaint for Damages
oO Oo INI Dn Nn kk WO NY

NPN W&
Se &BFESKRHRS Ge WAAR SBHRTS

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 24 of 111

attempt to contact any witnesses. Sadly, but foreseeably, NEAL fatally shot both
Steele and Elliot during the subject incident. On information and belief, after
murdering Steele and Elliot, NEAL attempted to find Steele’s seven-year-old
grandson, G.E., a minor, at the local elementary school, to murder him. NEAL
ended up shooting a different six-year-old child at the school named A.H., a

minor, in the chest and leg. A bullet is still lodged in his chest.

. After Steele’s death HENCRATT and JOHNSTON stated that Steele and

Elliott’s calls about NEAL “were not credible” and their statements therefore
could not be used in an attempt to obtain a search warrant. This is in direct
contrast to the very language of the Restraining Order protecting Steele from
NEAL which | states, in part, “INSTRUCTIONS FOR LAW
ENFORCEMENT...Arrest Required If Order Is Violated... If an officer has
probable cause to believe that the restrained person had notice of the Order and
has disobeyed it, the officer must arrest the restrained person.” This is a

mandatory duty.

. On August 23, 2017, Steele called to complain that NEAL was shooting a gun

again, and that leaves in the tree were falling and you could hear the bullets
going over and in between houses. The dispatcher asked whether this was “target
practice” and Steele unequivocally stated this was not target practice. Steele
complained that their 7-year-old grandson could not even go outside and play,
because anytime anyone went outside NEAL would start shooting. Steele also
stated that NEAL had a Restraining Order against him. The dispatcher then
advised TCSO that there was a Protective Order against NEAL. The Officer ask

dispatch to confirm whether that meant that NEAL could not shoot his gun

Page 24

 

 

 

First Amended Complaint for Damages
oO Oe NA Hn vA FL WH NO

“N
mw NN WN
NeRRRPR BBR RB GCeRAABR BH Ss

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 25 of 111

Ss.

(indicting he has no understanding of how Protective Order’s work). The
Dispatcher advised the Restraining Order has a no guns or firearms or
ammunition prohibition. The Officer arrived at the scene, did not hear any shots,
and closed the case without contacting any parties.

Upon information and belief, at all times pertinent hereto, NEAL’s property was
littered with ammunition and bullet holes riddled the fence on NEAL’s property
and these indications of NEAL’s reckless use and/or unlawful possession of
firearms were clearly observable to the TCSO on its multiple visits to NEAL’s
property prior to November 14, 2017, but after the TCSO became aware of the
Restraining Order and Criminal Protective Order. Simply looking at the
ammunition littering the property or bullet holes riddling the fence would have
provided clear “probable cause to believe” that NEAL was in violation of the
disqualifying Orders and should have resulted in his arrest.

Plaintiffs are informed and believe and thereon allege that on October 27, 2017,
approximately 3 (three) weeks prior to the subject shooting a neighbor
complained to TCSO of gunshots and a woman screaming. Deputies left the
scene without speaking to NEAL or NEAL’s girlfriend. NEAL’s girlfriend was
found dead under the floorboards of his house when TCSO finally searched the
home after the November 14" shooting.

Plaintiffs are informed and believe and thereon allege that TCSO chose to ignore
and refuse to respond to a call from NEAL’s family members to TCSO shortly
before the shooting informing them that NEAL was mentally unstable,
deteriorating and was illegally in possession of firearms.

In November 2017, RTA sent another letter to the NEAL residence advising

Page 25

 

 

First Amended Complaint for Damages
eo oa NY Dn A F&F WH NO =

NRRRRBRESSREIRAESERES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 26 of 111

NEAL, once again, that RTA had received numerous complaints from the
community about the exact same behavior that was at issue a year prior: the
“constant discharging of firearms and constant yelling and screaming” from the
NEAL residence. The letter again advised that “Reports have been filed with the
Tehama County Sheriff’s Office”, putting Neal on notice that TCSO aware of his
illegal possession and reckless discharge of firearms, and that despite this
knowledge, TCSO had done nothing to respond to these complaints. This
reinforced to NEAL that TCSO would take no action to prevent, stop or punish
NEAL from recklessly using and/or unlawfully possessing firearms.

On November 5, 2017, a neighbor called to report yelling, screaming and
someone shooting in the area. The response from TCSO was that it would
provide extra patrols will be provided as time allows. No other calls were
received, and the case was closed. There is no evidence that this call was

investigated further or that any patrols were actually sent to the area.

. On November 10, 2017, Diana Steele calls to report a female subject screaming

for help in the area. The area was checked and was quiet so TCSO closed the

case.

. Plaintiffs are further informed and believe that despite knowledge that NEAL

was illegally in possession of firearms and firing hundreds of rounds from his
house and engaging in other erratic and violent behavior, that TCSO,
HENCRATT and JOHNSTON claimed it could not do anything since NEAL
was “not law enforcement friendly” and “would not come to the door’. Again,
TCSO knew or should have known that NEAL was observing or otherwise aware

of the TCSO’s pattern of non-serious responses involving failure to devote any

Page 26

 

 

 

First Amended Complaint for Damages
oO Oo NHN WO A Ff WY NY eS

NRRRBBEBESEIRAEEBSHES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 27 of 111

78.

significant time, energy, or effort to locating him or investigating clear evidence
of his reckless and/or unlawful use of firearms during the TCSO’s repeat visits to

the property and/or in connection with actual or attempted phone contacts.

. TCSO, HENCRATT and JOHNSTON and its officers and employees admit that

they knew that NEAL was actively avoiding them, but still did nothing to try and

make contact with him or prevent him from owning or discharging firearms.

. On information and belief, on or about November 13, 2017, NEAL began his

deadly rampage by killing Glisan (38), and stuffing her body under the

floorboards of their home.

. Had defendants responded properly to the final two calls of a woman screaming

and looked at NEAL’s premises, they would have developed automatic probable
to arrest NEAL for possessing guns and ammunition in violating the Court’s
Orders, including a Civil Restraining Order and a Criminal Protective Order,
which recited the terms of NEAL’s release pending resolution of the felony and
misdemeanor charges against him from his January 2017 attack on his neighbors,
including ammunition and bullets riddling his property. Had defendants then
arrested NEAL, he likely would have remained in jail on November 14, 2017,
such that he would not have been able to kill and injure so many people,
including Plaintiffs and/or their loved ones on that day. At the very least,
defendants’ enforcement action would have delivered a message to NEAL
opposite that of the permissive message defendants had been delivering him for a
full year.

Further Plaintiffs are informed and believe and thereon allege that TCSO

actively discouraged other emergency assistance entities from responding to calls regarding

Page 27

 

 

First Amended Complaint for Damages
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 28 of 111

1 NEAL.

2 a. On July 27, 2017, CalFire received a call from NEAL alleging that he
3 could smell a “burning perfume” that he thought was methamphetamine. Per
4 the call log, CalFire contacted the TCSO who informed CalFire that NEAL
“had reality issues and was also a firearms owner.” CalFire’s log further
7 states that CalFire told the Sheriff’s Office that CalFire would not be going
8 out to investigate since the Sheriff’s Office “deputy recommended [CalFire]
9 don’t go last night.” CalFire also noted that the Sheriff’s Office informed
10 them that NEAL had a history of assault on Sheriff Office officers. The call
i was referred by the Sheriff’s Office as a “neighbor dispute”. In other words,
. not only did TCSO instruct CalFire not to respond to a call for assistance, but
14 TCSO refused to respond to the call for assistance.

15 79. | NEAL also was aware that TCSO did not take Protective or Restraining Order

16 violations and violations of federal and/or state gun laws seriously and would not take any steps

17 to prevent, stop or punish violations of Protective or Restraining Orders or relevant laws. For

 

18
example:
19
a. On July 27, 2017, NEAL contacted TCSO to report a brandishing of a weapon
20
1 by a felon who was restricted from possession a firearm. TCSO refused to
yy) respond without video evidence. NEAL obtained a video and provided it to
23 TCSO. TCSO said the video was not clear enough and there was nothing they
24 could do and closed the case without further investigation. By doing so, TCSO
25 sent a clear message to NEAL that they do not take 1) brandishing of firearms, 2)
26
possession of firearms by a felon, 3) neighbor disputes, or 4) violations of Court
27
Orders, Restraining Orders and Criminal Protective Orders seriously, even in
28
BARR & MUDFORD
1824 Court Sweet Page 28
Post Office Box 994390 First Amended Complaint for Damages

Redding, CA 96099-4390
(530) 243-8008

 

 
oOo Co AN DBA vA LR WO VN —

SRRRPRBRRBSSEIRAESESS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 29 of 111

Ml

 

80.

light of credible evidence of a violation, and will not investigate unless the
officer personally witnesses the crime or there was a crystal clear video that

shows the violation.

. On August 28, 2017, NEAL and Glisan contacted TCSO to report a violation of

a Restraining Order by Elliott. TCSO said it was a civil issue and refused to

respond.

. On October 3, 2017, NEAL and Glisan reported a Restraining Order violation by

Elliott. TCSO did not respond and simply made a log.

The COUNTY, TCSO, HENCRATT, JOHNSTON and their employees and or

agents, enhanced the danger that NEAL would commit an act of gun violence against one or
more members or travelers through the Rancho Tehama community and acted with conscience-
shocking, deliberate indifference towards the danger NEAL presented to the Rancho Tehama
community, including but not limited to, by:

a. Communicating to NEAL, either explicitly (in 2016) or implicitly through both

one or more direct interactions and conspicuous patterns of behavior they knew
would be observed or recognized by NEAL, that his reckless discharge and/or
illegal possession of weapons would enjoy impunity.

i. The one or more direct interactions include, but are not necessarily
limited to, the November 2016 episode in which NEAL admitted to one
or more TCSO officers responding to a complaint that he was using
firearms recklessly that he had, in fact, been firing a weapon. TCSO took
no action in response and closed the case, thereby explicitly or implicitly

sanctioning his continued reckless use of firearms.

Page 29
First Amended Complaint for Damages
0 oOo YN MAW A

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Atiomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 30 of 111

il.

As well as a related pattern of behavior after January 2017, telegraphing
to NEAL that TCSO had no interest in curtailing his reckless use and/or
illegal possession of firearms included, but is not necessarily limited to
the facts that: TCSO, in response to complaints about NEAL’s firearms
use, attempted to reach NEAL by phone but gave up without follow up if
there was no answer, repeatedly visited NEAL’s property but took no
further action if it was “quiet” when TCSO arrived or NEAL did not

answer the door, and ignoring that NEAL’s property was littered with

shell casings and that NEAL’s fence had conspicuous bullet holes.

JOHNSTON also later stated that NEAL did not answer his door to law
enforcement and that defendants could not act even when NEAL was in
clear violation of court Orders because “The law is only for people who
obey it”. The TCSO knew or should have known that NEAL would
observe or otherwise become aware of their repeated, conspicuous non-
serious responses to complaints about and evidence of his reckless and/or
illegal use and possession of firearms (such as immediately leaving his
property without any serious inspection despite clear evidence of criminal
firearms use). This pattern of behavior sending clear but implicit
assurances of impunity continued even after the TCSO became aware of
NEAL’s disqualifying court Orders. Unfortunately, NEAL received and
understood the message that the TCSO would take no action to curtail

his misconduct with firearms.

b. Actively and willfully ignoring multiple complaints from at least nine different

people regarding NEAL’s violent tendencies, possession and shooting of

Page 30

 

 

First Amended Complaint for Damages
oOo ee NI Dn F&F YH YN =

—
o

11
12
13
14
15
16
17
18
19

- 20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 31 of 111

firearms -- including but not limited to shotguns and illegal assault rifles. The
TCSO ultimately dismissed those who complained (some of whom were killed
by NEAL and/or were protected persons on one or more Orders disqualifying
NEAL from owning weapons) as “not credible,” stated that TCSO could not
respond to “he said/she said” reports of violence or gunfire, and stated such

instances of violence are “civil disputes” that law enforcement cannot resolve.

. Actively concealing calls regarding NEAL by refusing to log calls in the official

log about NEAL and/or deterring victims of NEAL’s misbehavior from
complaining. For example, on one occasion, a neighbor complained to TCSO of

NEAL firing weapons and was told “to mind [her] own damn business.”

. Threatening reporting victims calling about NEAL with arrest and/or jail time if

they continued to call the Sheriff’s Office. Upon information and belief, the
TCSO has a pattern and practice of telling victims/callers that they will be
arrested, that they are harassing, and/or that they could face jailtime for calling to

report crimes separate and apart from the instances outlined herein.

. Actively ignoring credible reports and evidence of violations of NEAL’s

disqualifying Orders, such as ammunition littering NEAL’s yard in plain view,
bullet holes in NEAL’s fence, reports of NEAL’s possession of firearms
(including illegal unregistered assault rifles and “ghost guns”), reports that
NEAL was discharging firearms within the community, at his home, near or
towards other homes (including protected parties’ homes) and firing hundreds of
rounds at a time, and ignoring NEAL’s admission to an officer of the TCSO that
he had been shooting a firearm in response to inquiries related to a November
2016 complaint made about NEAL’s use of firearms.

Page 31
Furst Amended Complaint for Damages
Oo Oo IN Dn A FR WO N

—
So

ll
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 32 of 111

f. Responding to in 2016 (before the disqualifying Orders were issued) that so long

as NEAL was shooting the guns in “a safe manner” there was nothing they could
do and that even though NEAL had a Restraining Order and a Criminal
Protective Order against him and was prohibited from having firearms and
ammunition, that they could not do anything without photographic evidence,
video or an officer witnessing NEAL’s use of firearms. Despite evidence that

NEAL was not shooting in a safe manner.

. Actively refusing to get a search warrant after January 2017, because of a lack of

training and a clear misunderstanding of, or, willful disregard of, the law.
Defendants Sheriff DAVE HENCRATT, and the Tehama Sheriff’s Office, stated
that the TCSO could not obtain a warrant for NEAL after a disqualifying court
Orders were issued and multiple complaints of gunfire from NEAL’s home were
reported by multiple parties, because TCSO “has to prove to a judge that there is
no doubt that this person is firing a gun” or actually witness the shooting occur.
As per the plain text of one or more of the Orders, the TCSO was required to
arrest him upon “probable cause” to believe the one or more Orders were being
violated. The attitude of the TCSO shows an obvious failure to train and a
misunderstanding of the legal standard a search warrant in any jurisdiction,
especially in California. Further, defendants knew or should have known,
however, the foregoing contradicted both the facts and the law:
i. Numerous complaints, including of a woman screaming in November
2017, furnished defendants with exigent circumstances to search
NEAL’S property without a warrant;

ii. Even if defendants needed a warrant, the probable cause standard for

Page 32

 

 

 

First Amended Complaint for Damages
oO wo nN An vA LPL WO NO

Ym YY WY WN
NYSaesrkR® BBR BG RRaaAaE BHP Ss

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 33 of 111

ili.

iv.

obtaining a warrant does not require the level of proof asserted by
Defendant HENCRATT;

The facts known to and ascertainable by the TCSO amply furnished
probable cause to search NEAL’S property and to arrest him for violating
the Court’s orders and violating the law generally, by continuing to
possess and shoot guns and ammunition, including Sheriff’s deputies’
direct observations, and myriad credible victim and witness complaints;
The Court’s orders not only gave defendants authority, but mandated that
they arrest NEAL in these circumstances;

HENCRATT and JOHNSTON ratified the pattern, custom and practice
of TCSO personnel ignoring or refusing to respond to citizen complaints
who ask for assistance from threats of violence to their life and safety or
made reports regarding violations of Court Orders. In fact, they

threatened to arrest the persons requesting assistance.

81. This conduct by defendants, and each of them, created an atmosphere where
victims of crimes were too afraid to call law enforcement for fear of retaliation or for fear of
going to jail, or because they feared that NEAL would retaliate against them if he found out.
Since TCSO refused to acknowledge, meaningfully respond to, or even lodge calls about NEAL
into the database, there was little point in putting themselves in even more danger for no reason.
This resulted in a dangerous and lawless society where criminals, including NEAL, did not need
to comply with California or federal law because there would be no enforcement of said laws,
and no repercussions for said violations.

82. Additionally, through their conduct, TCSO sent a message that NEAL clearly

received and understood: that he could persist in recklessly using and/or illicitly possessing

Page 33

 

 

First Amended Complaint for Damages
0 eo TD ADA vA Lh WO NO =

SRRRBREBSSEDAARESSES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 34 of 111

firearms without fear of punishment. TCSO further demonstrated deliberate indifference and a
willful disregard of the obvious risk that NEAL would engage in firearms violence against one
or more members of the Rancho Tehama community and also in particular to Diana Steele and
her loved ones, and travelers/individuals who frequently traveled/visited locations used by
Diana Steele and her loved ones. TCSO and its officer’s affirmative conduct enhanced the
danger of gun violence to Plaintiffs and/or their loved ones and others in the Rancho Tehama
community.

83. Defendants COUNTY, TCSO, HENCRATT, JOHNSTON and their employees
and/or agents violated Plaintiff, TROY MCFADYEN and decedent, MICHELLE
MCFADYEN’s constitutional rights, grounded in the Fourteenth Amendment’s Due Process
Clause, to be free of state-created danger by all of the acts alleged in paragraphs above. Said
violation was in part, a direct and foreseeable consequence of the TCSO actively sending, either
explicitly (in 2016) or implicitly after January 2017, signals to NEAL that his reckless and/or
unlawful conduct would enjoy impunity and of the custom, habits, training, policy or practice of
defendants, and each of them in regards to the totally inadequate training regarding the “plain
view” doctrine, the law regarding the amount of proof required to apply for a search warrant,
the law regarding possession of firearms and ammunition, the law regarding when and where
individuals are allowed to fire weapons, the law regarding illegal firearms, the law regarding
when an arrest/investigation is proper, the standard of probable cause, and when an arrest is
warranted.

84. Defendants COUNTY, TCSO, HENCRATT, JOHNSTON and their employees
and/or agents violated Plaintiffs and/or their loved one’s constitutional rights, grounded in the
Fourteenth Amendment’s Equal Protection Clause be providing diminished services to Rancho
Tehama, being slow and reluctant to respond, not taking complaints about firearms being

Page 34
First Amended Complaint for Damages
Oo fe NI Wn nH Lh WHO YN —

NRBRRPRBRYSSEIRARSSBES

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 35 of 111

discharged or about NEAL seriously, not taking Protective Order and Restraining Order
violations seriously , and/or responding in a non-serious and disinterested manner.

85. Defendants COUNTY, TCSO, HENCRATT, JOHNSTON and their employees
and/or agents also violated their mandatory duties in the manner in which they communicated a
message of emboldenment to NEAL regarding his reckless and/or unlawful use and possession
of firearms, investigated the complaints about NEAL, responded to NEALS illegal possession
of firearms and ammunition in violation of one or more Restraining or Protective Orders, and
conducted patrols and responses to calls from the Rancho Tehama community.

86. Plaintiffs are informed and believe and thereon allege that the carnage that
NEAL caused on November 14, 2017, including the injuries to Plaintiffs and/or their loved
one’s could have been avoided if HENCRATT, JOHNSTON and TCSO had not enhanced the
danger to the Plaintiffs and/or their loved one’s by emboldening NEAL to believe he could act
with impunity in relation to reckless and/or unlawful misconduct involving firearms.

FIRST CAUSE OF ACTION
VIOLATION OF DUE PROCESS UNDER THE 147 AMENDMENT, PURSUANT TO
42 US.C. SECTION 1983 — Exposure to State Created or Enhanced Danger
(As to Defendants County of Tehama, Tehama County Sheriffs’ Office, Sheriff Dave
Hencratt, Assistant Sheriff Phil Johnston and Does 1-10)

Plaintiffs hereby incorporate by reference all preceding paragraphs as though set out in
full herein.

87. Plaintiff TROY MCFADYEN and decedent MICHELLE MCFADYEN had a
clearly established, federally protected, interest in life, liberty and property, and procedural and
substantive due process right protected by the 14% Amendment to the United States Constitution,
to be free from governmental actor’s conduct that is deliberately indifferent to Plaintiff and

decedent’s constitutionally protected interests which “shocks-the-conscience” of the courts.

Mf

Page 35
First Amended Complaint for Damages
o Oo HN Wn A FR WYO NYO =

RP N YN
Yaa ESB RSF GFedWT_AaAaREBRZS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 36 of 111

88. Although the State’s failure to protect Plaintiff and decedent against private
violence does not generally violate the guarantees of due process, it does in this case, where
defendants’ state action affirmatively placed Plaintiff and decedent in a known and obvious
danger and acted with deliberate indifference to that danger and in a manner that shocks the
conscience.

89. NEAL was a well-known danger to defendants for over a year preceding his
deadly rampage in November 2017, as evidenced, inter alia, by the numerous complaints the
TCSO received from NEAL’s neighbors regarding his threats and constant gunplay; the TCSO’s
direct interaction with NEAL prior to and including during their arrest of him in January 2017
for attacking his neighbors; the Tehama County Superior Court’s Criminal Protective and Civil
Restraining Orders against NEAL after January 2017, forbidding him for possessing or shooting
guns and ammunition; the fact that Sheriff’s deputies both received and passed on warnings that
NEAL continued to possess and shoot guns, “had reality issues,” had a history of assaulting
officers, and posed a danger to the community; and that fact that NEAL did not surrender all of
his weapons in compliance with the Court’s Orders.

90. Despite this, Plaintiffs are informed and believe and thereon allege that for overt
one year prior to NEAL’s murderous spree, defendants TCSO, HENCRATT, JOHNSTON and
their employees or agents, actively, willfully, recklessly and with deliberate indifference to the
danger to the Rancho Tehama community communicated to NEAL, both explicitly (in 2016) and
implicitly, that he could recklessly use and/or unlawfully possess firearms with impunity both
through 1) one or more specific, direct interactions the TCSO had with NEAL 2016, and 2) after
disqualifying Court Orders were issued there was a general pattern and practice of non-serious
responses to complaints about NEAL’s use of firearms in one or more areas or through actual or

attempted telephone communications where the TCSO knew or should have known that NEAL

Page 36
First Amended Complaint for Damages
Oo es NY DH HW FP WY NY KF

—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 37 of 111

was sure to observe or recognize the TCSO’s total disinterest in curtailing his misbehavior
involving firearms, violations of Court Orders and Civil and Criminal Protective Orders.

91. Plaintiffs are informed and believe and thereon allege that the TCSO’s
emboldenment of NEAL by leading him to believe he enjoyed impunity 1) affirmatively created
or exacerbated the risk that NEAL would recklessly use one or more illicitly possessed firearms
to harm a specific, foreseeable group of people that included TROY and MICHELLE
MCFADYEN (i.e., members of the Rancho Tehama community), and also in particular to Diana
Steele and her loved ones, and travelers/individuals who frequently traveled/visited locations
used by Diana Steele and her loved ones, 2) showed deliberate indifference to a known or
obvious danger to Plaintiffs and/or their loved ones, and 3) shocks the conscience.

92. In 2016, the TCSO directly interacted with NEAL on at least one occasion on
which he admitted using firearms in connection with a complaint of reckless/disruptive shooting
and, either explicitly or implicitly, endorsed NEAL’s dangerous conduct by communicating that
he would face no repercussions for continuing to misuse firearms.

93. After January 2017, Defendants took further affirmative conduct to enhance the
danger NEAL posed by (a) refusing to comply with its mandatory obligations under the law and
Court Orders in the face of ample evidence that NEAL continued to possess and shoot guns in
violation of the Court’s Orders and Criminal and Civil Protective Orders, and by (b) instructing
at least one other emergency services agency, CalFire, not to respond to a call from NEAL
because he was dangerous and had firearms and “reality issues,” while assuring CalFire
defendants would respond, but did not do so.

94. Upon information and belief, TCSO knew or should have known that NEAL
would become aware of TCSO’s pattern and practice of the TCSO not taking complaints from

and against NEAL seriously due to his observation or recognition of 1) the total disinterest and

Page 37

 

 

 

First Amended Complaint for Damages
Oo om Nn nA F&F WO NO F

N
NRRRBBERSRETRAESRES

28

BARR & MUDFORD
Atomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 38 of 111

disregard for public safety shown by members of the TCSO while visiting his property
repeatedly without devoting any serious time, attention or energy to investigating the clear
evidence of firearms use on his property or compelling him to speak directly with law
enforcement and/or 2) actual or attempted phone contacts by the TCSO and upon which the
TCSO failed to follow up both about NEAL and from NEAL.

95. Upon information and belief, NEAL was, in fact, present multiple of the TCSO
visits to his property described herein and/or became aware of one or more phone contacts from
the TCSO and the TCSO’s subsequent failure to follow up for the year leading up to his
murderous spree.

96. | Upon information and belief, this pattern of behavior communicating clear and
implicit signals of impunity to NEAL for recklessly using and/or illicitly owning firearms
persisted even after the TCSO became aware of NEAL’s Court Orders disqualifying him from
owning firearms.

97. Through its course of conduct in the year leading up to NEAL’s rampage, the
TCSO’s pattern of conduct sent NEAL a message which he clearly understood: That so long as
NEAL stopped shooting before TCSO officers arrived on scene and did not answer his door, he
could continue to recklessly use and/or unlawfully possess firearms without consequence.

98. | TCSO's misconduct, the message sent by TCSO and received by NEAL, and
relevant surrounding facts set forth in paragraphs 63-86 above, including, but not limited to, the
following:

a. TCSO created an atmosphere in which victims and potential victims gave up on
calling law enforcement because they feared both retaliation from defendants,
and, in the vacuum created by defendants’ lack of enforcement, retribution from

NEAL if he learned of their complaints;

Page 38

 

 

 

First Amended Complaint for Damages
oO Oo NI DH nD FP WDB NO —

N WY
SRRRBEBERBSREIRAEBSEES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 39 of 111

 

i.

il.

ili.

iv.

b. Upon information and belief, prior to November 14, 2017, TCSO was aware that
NEAL was prohibited from possessing firearms due to these disqualifying Court
Orders (including one or more which named Elliot and Steele as protected
parties) and that NEAL was violating these relevant Court Orders.

c. On information and belief, NEAL did not surrender all of the firearms in his
possession as required by the Protective and Restraining Orders, which TCSO

knew or should have known.

In February 2017, TCSO was informed that Glisan’s (NEAL’s girlfriend)
gun had gone missing the day that NEAL was served with the Civil
Restraining Order, and that she believed NEAL took it. Defendants did
nothing to locate the gun or NEAL. Rather, TCSO called NEAL’s
girlfriend and when she did not answer the phone closed the case.

TCSO and HENCRATT acknowledge and admit they were aware that
NEAL still owned and was discharging firearms in the community after
the disqualifying Court Orders were issued and that they allowed him to
continue with this behavior.

Plaintiffs are informed and believe and thereon allege that TCSO chose to
ignore and refuse to respond to a call from NEAL’s family members to
TCSO shortly before the shooting informing them that NEAL was
mentally unstable, deteriorating and was illegally in possession of
firearms.

Further, upon information and belief, prior to November 14, 2017, and
after TCSO also became aware of NEAL’s disqualifying Court Orders,
TCSO received numerous complaints of NEAL’s reckless use and/or

Page 39
First Amended Complaint for Damages
oO eo NA DB vA FPF WY NO

~~ YN YNYKRDND DW
S & & BF BB &® BF Ce rAaQaA RE BAF Ss

28

BARR & MUDFORD
Atomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 40 of 111

 

i.

il.

iii.

unlawful possession of one or more firearms from members of the
Rancho Tehama community and, further, observed clear evidence of
NEAL’s reckless use and/or unlawful possession and use of one or more
firearms on Neal’s property, including ammunition and bullet holes
riddling the property. These indications of NEAL’s reckless use and/or
unlawful possession of firearms were clearly observable to the TCSO on
its multiple visits to NEAL’s property prior to November 14, 2017 but
after the TCSO became aware of the Restraining Order and Criminal
Protective Order. Simply looking at the ammunition littering the
property or bullet holes riddling the fence would have provided clear
“probable cause to believe” that NEAL was in violation of the

disqualifying Orders and should have resulted in his arrest.

d. On information and belief, TCSO communicated both explicitly (in 2016) and
implicitly to NEAL that it did not take calls about NEAL seriously or responded

in a disinterested manner on the following instances:

On or about November 13, 2016, TCSO responded to an incident where
NEAL punched a neighbor in the nose, then fired shots at her and another
person. Deputies left without making arrests.

Hours later, Diana Steele called deputies because NEAL was shooting
and yelling in his yard. Deputies found the scene quiet on arrival.
Knocked on NEAL’s door, who did not answer, and so they left.

In November 2016, TCSO responded to a call from Diana Steele, who
complained that there were shots coming from NEAL’s residence and
that NEAL was outside the residence yelling. This was prior to any

Page 40
First Amended Complaint for Damages
0 ont Dn vA BP WOW NH =

NRRRBBENRSSEAIRAESHRES

28

BARR & MUDFORD
Attomeys at Law
182A Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 41 of 111

iv.

vi.

Vil.

disqualifying Court Orders being issued. NEAL admitted that he was
shooting the firearm and admitted he was going to continue shooting the
firearm. Even though TCSO knew or should have known that NEAL was
a was discharging these firearms in a residential community, that there
had been numerous complaints that he was not shooting in a safe
manner, and that NEAL intended on continuing to shoot his gun in the
area, TCSO and its officers told NEAL he could continue to own and
discharge firearms and closed the incident, thereby assuring NEAL that
no action would be taken to prevent, stop or punish NEAL for illegally
owning and discharging firearms in the community.

On information and belief, between November and January 2017, NEAL
continued to discharge his weapons in the community and act in a violent
and threatening manner.

After January 2017, Court Orders prohibited NEAL from owning
firearms or ammunition.

On July 10, 2017, there was a report of multiple shots fired. It was quiet
on arrival, and the case was closed.

On August 21, 2017, approximately two and a half months prior to the
November 14, 2017 shooting, Diana Steele notified TCSO that NEAL
was shooting a shotgun towards her home in violation of a Criminal
Protective Order (where she was a protected party). TCSO stated it was
“Quiet upon arrival” and closed the case without speaking to the
reporting party or NEAL, and without making any attempt to contact any

witnesses. Sadly, but foreseeably, NEAL fatally shot both Steele and

Page 41

 

 

First Amended Complaint for Damages
Oo moa HN Dn vA Ff WO NO =

ye NY NY NY WN
NRhRP BRB YB GF eEeRAAaAaAaR BHR Ss

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 42 of 111

Vili.

ix.

Elliot during the subject incident.

1.

After Steele’s death HENCRATT and JOHNSTON stated that
Steele and Elliott’s calls about NEAL “were not credible” and their
statements therefore could not be used in an attempt to obtain a search
warrant. This is in direct contrast to the very language of the
Restraining Order protecting Steele from NEAL which states, in part,
“INSTRUCTIONS FOR LAW ENFORCEMENT...Arrest Required
If Order Is Violated... If an officer has probable cause to believe that
the restrained person had notice of the Order and has disobeyed it, the
officer must arrest the restrained person.” Further, there was no
reason to believe that STEELE and ELLIOT were not credible in
light of the ammunition and bullet holes riddling NEAL’s property,
the numerous complaints by other members of the community that
NEAL was illegally in possession of and discharging firearms,
NEAL’s prior violent assaults on STEELE / HAILEY POLAND in

January and known violent tendencies.

On August 25, 2017, Hailey Poland, a protected person, reported that

NEAL was shooting towards her residence and car. When the dispatch

contacted TCSO the dispatcher reminded the responding officer that

NEAL suffers from reality issues and that there was a Restraining Order

against him. Despite this when TCSO arrived and the area was quiet,

TCSO simply told Ms. Poland it was a civil issue, provided Ms. Poland

with civil information and closed the case.

On October 27, 2017, TCSO was notified that shots were being fired in

Page 42

 

 

First Amended Complaint for Damages
N

0 Oo TAO Wn B®

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attorneys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 43 of 111

 

Xi.

Xil.

xiii.

XIV.

the area and a woman screaming. When TCSO arrived the area was
quiet, so TCSO closed the case.

On November 5, 2017, TCSO was notified there was shooting, yelling
and screaming in the area. The case was closed.

On November 10, 2017, there was a report of a woman screaming for
help. The area was quiet on arrival and the case was closed.

On information and belief, on or about November 13, 2017, NEAL began
his deadly rampage by killing Glisan (38), and stuffing her body under
the floorboards of their home.

Had defendants responded properly to the final two calls of screaming,
and looked NEAL’s property, they would have developed automatic
probable to arrest NEAL for possessing guns and ammunition in violating
the Court’s Orders, including a Civil Restraining Order and a Criminal
Protective Order, which recited the terms of NEAL’s release pending
resolution of the felony and misdemeanor charges against him from his
January 2017 attack on his neighbors. Had defendants then arrested
NEAL, he likely would have remained in jail on November 14, 2017,
such that he would not have been able to kill and injure so many people,
including TROY and MICHELLE MCFADYEN, on that day. At the
very least, defendants’ enforcement action would have delivered a
message to NEAL opposite that of the permissive message defendants
had been delivering him for a full year.

Defendants TCSO, HENCRATT and JOHNSTON admitted that NEAL
was “not law enforcement friendly” and “would not come to the door”:

Page 43
First Amended Complaint for Damages
oOo eo N DB A FP WO VPN —

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys al Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 44 of 111

admitting that NEAL knew that TCSO responded to the calls, and that
NEAL knew that if he did not answer the door, then nothing would be
done and he could continue with his violent and erratic behavior.

xv. TCSO, HENCRATT and JOHNSTON and its officers and employees
admit that they knew that NEAL was actively avoiding them, but still did
nothing to try and make contact with him or prevent him from owning or
discharging firearms.

xvi. JOHNSTON acknowledgment that TCSO knew that NEAL was not
answering his door and otherwise evading law enforcement and that
defendants could not act even when NEAL was in clear violation of

Court Orders because “The law is only for people who obey it”.

. TCSO also actively prevented other entities from responding to calls involving

NEAL. On July 27, 2017, CalFire received a call from NEAL alleging that he
could smell a “burning perfume” that he thought was methamphetamine. Per the
call log, CalFire contacted the Tehama County Sheriff’s Office who informed
CalFire that NEAL “had reality issues and was also a firearms owner.” CalFire’s
log further states that CalFire told the Sheriff’s Office that CalFire would not be
going out to investigate since the Sheriff's Office “deputy recommended
[CalFire] don’t go last night.” CalFire also noted that the Sheriff’s Office
informed them that Neal had a history of assault on Sheriff Office officers. The
call was referred to the Sheriff’s Office as a neighbor dispute. In other words,
not only did TCSO instruct CalFire not to respond to a call for assistance, but

TCSO refused to respond to the call for assistance.

f. Upon information and belief, NEAL did indeed observe and was otherwise

Page 44

 

 

 

First Amended Complaint for Damages
Oo fo Nn wna LL oO NO —

NY YN NY NYDN Ww
Nexekmkh RB 8B eB GeRaRaAaRaoaR eS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 45 of 111

i.

iil.

iv.

aware of TCSOQ’s indifference to this behavior and understood the message being

communicated by TCSO.

On November 22, 2016, the Rancho Tehama Association (“RTA”) sent a
letter to the NEAL residence advising NEAL that RTA had been
receiving complaints from the community about the “constant
discharging of firearms continuously throughout the day and night” and
“constant yelling and threats to neighbors” coming from the NEAL
residence. The letter further advised that “Reports have been filed with
the Tehama County Sheriff’s Office”’ This put NEAL on notice that
TCSO was aware of his possession and reckless discharge of firearms
and these complaints, and, further, showed NEAL that despite this
knowledge, TCSO was doing nothing to prevent or investigate this
conduct.

NEAL was also aware that Officers would turn up at NEAL’s property
and promptly leave without any serious effort to locate NEAL or force
him to answer questions;

NEAL was also aware of attempted or actual phone calls between the
TCSO and NEAL which resulted in no follow up. Upon information and
belief, the TCSO knew or should have known that NEAL would observe
or otherwise become aware of their pattern and practice of showing total
disinterest in confronting NEAL regarding his misbehavior and curtailing
his reckless use and/or unlawful possession of firearms.

Further, upon information and belief, when NEAL was shooting he

would position himself so that he could see TCSO and its officers

Page 45

 

 

First Amended Complaint for Damages
Oo fo NT DBO nA FR WO NN KH

mw NY WN
NRRR RBBREB GE DWAaAGreE BHP Ss

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 46 of 111

 

vi.

responding, and on the rare occasions they responded to a call, once
NEAL saw their vehicles coming down the road, he would stop shooting,
go inside, dim his lights and refuse to answer the door until after the
officers left. Sometimes the officers left immediately so long as it was
“quiet on arrival” and other times the officers would knock on NEAL’s
door a would promptly leave if he did not answer.

Upon information and belief, NEAL was, in fact, present and observed
such behavior on multiple occasions prior to November 14, 2017, but
after he became subject to the disqualifying Court Orders. TCSO’s
pattern of behavior, as it knew or reasonably should have known,
foreseeably sent NEAL an active but implicit signal that so long as TCSO
could not find him quickly TCSO would give up and no action would be
taken to prevent, stop or punish NEAL from recklessly discharging
and/or unlawfully owning firearms. NEAL demonstrated that he had
internalized TCSO’s message by continuing to recklessly discharge
and/or illicitly possess weapons all the way up to and including
November 14, 2017.

In November 2017, just prior to the shooting, RTA sent another letter to
the NEAL residence advising NEAL, once again, that RTA had received
numerous complaints from the community about the exact same behavior
that was at issue a year prior: The “constant discharging of firearms and
constant yelling and screaming” from the NEAL residence. The letter
again advised that “Reports have been filed with the Tehama County
Sheriff’s Office”, putting NEAL on notice that TCSO aware of his illegal

Page 46
First Amended Complaint for Damages
Oo Oo NN On Fe WO NO

NRRRBBPERSREITRAESEES

28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 47 of 111

 

i.

il.

ill.

iv.

possession and discharge of firearms, and that despite this knowledge,
TCSO had done nothing to respond to these complaints, thereby assuring
NEAL that no action would be taken to prevent, stop or punish NEAL

from owning and discharging firearms in the community.

g. NEAL also was aware that TCSO did not take Protective and Restraining Order
violations and violations of federal and/or state gun laws seriously and would not
take any steps to prevent, stop or punish violations of Orders or relevant laws,
and that TCSO would simply close incident reports if by the time they arrived,
the area was “quiet” or if the suspect did not answer the door or phone, based on

his own personal experience with TCSO. For example,

On February 14, 2017, NEAL and Glisan reported a suspicious odor from
H&S Activity. TCSO checked the area, and since it was quiet, closed the
case.

On February 21, 2017, Glisan reported that NEAL was served with a
Restraining Order and that her gun went missing. When TCSO tried to
contact the NEAL residence via phone there was no answer, so the
incident was closed.

On February 23, 2017, NEAL and Gilsan requested that TCSO speak
with her neighbor. The Officer knocked on the door and no one
answered, so the incident was closed.

On July 27, 2017, NEAL contacted TCSO to report a brandishing of a
weapon by a felon who was restricted from possession a firearm. TCSO
refused to respond without video evidence. NEAL obtained a video and
provided it to TCSO. TCSO said the video was not clear enough and

Page47_
First Amended Complaint for Damages
Oo oe NIN Nn An Ff WY NY =

—
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 48 of 111

there was nothing they could do and closed the case without further
investigation. By doing so, TCSO sent a clear message to NEAL that they
do not take 1) brandishing of firearms, 2) possession of firearms by a
felon, or 3) violations of Court Orders seriously and will not investigate
unless the officer personally witnesses the crime or there was a crystal
clear video that shows the violation.

v. On August 28, 2017, NEAL and Glisan contacted TCSO to report a
violation of a Restraining Order by Elliott. TCSO said it was a civil issue
and refused to respond.

vi. On October 3, 2017, Ms. Glisan and NEAL contacted TCSO to complaint
of a violation of a Court Order by Danny Elliott. TCSO refused to
respond and closed the case.

99. Rather than arrest NEAL immediately in accordance with the law, the TCSO,
violated it mandatory duties and communicated explicit (in 2016) and implicit, but clear signals,
to NEAL that his illegal activities and lawlessness will be tolerated, and nothing will be done to
punish or prevent him from engaging in these acts and continued reckless and unlawful
possession firearms. And TCSO knew or should have known that NEAL was observing or
otherwise aware of the TCSO’s pattern of non-serious responses involving failure to devote any
significant time, energy, or effort to locating him or investigating clear evidence of his reckless
and/or unlawful use of firearms during the TCSO’s repeat visits to the property and/or in
connection with actual or attempted phone contacts.

100. Defendants’ afore-described direct and indirect communications, acts, and
omissions all constitute actionable affirmative state action which created and enhanced the
danger NEAL posed to the Rancho Tehama community, including TROY and MICHELL

Page 48
First Amended Complaint for Damages
Oo oOo SN DH AW FP WO NY

my WN mw NN
NeRRPR BB RB GF eRDAaaAaRE BPS

28

BARR & MUDFORD
Altomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 49 of 111

MCFADYEN, but for which they would not have been exposed to and suffered injury by —
NEAL— including because the danger posed by NEAL was so obvious, and defendants’
misconduct so glaring, both occurring over a long, sustained period of time marked by
numerous failures by defendants to carry out their mandate to arrest NEAL and seize his
weapons. The “critical consideration [is] whether the circumstances are such that actual
deliberation is practical.” Nicholson v. City of L.A., 935 F.3d 685, 692-693 (9th Cir. 2019),
quoting Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008) (quoting Moreland v. Las Vegas
Metro. Police Dep't, 159 F.3d 365, 372 (9th Cir. 1998). If so, “an officer’s ‘deliberate
indifference’ may suffice to shock the conscience,” Wilkinson v. Torres, 610 F.3d 546, 554 (9th
Cir. 2010), and the Plaintiff may prevail by showing that the officer “disregarded a known or
obvious consequence of his action.” Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011).
The “deliberate-indifference inquiry should go to the jury if any rational factfinder could find
this requisite mental state.” Id.

101. The COUNTY, TCSO, HENCRATT, JOHNSTON and their employees and or
agents, further enhanced the danger that NEAL would commit an act of gun violence against
one or more members of the Rancho Tehama community and acted with conscience-shocking,
deliberate indifference towards the danger NEAL presented to the Rancho Tehama community,
including but not limited to, the conduct identified in the preceding paragraph, as well as by:

a. The related pattern of behavior telegraphing to NEAL and the Rancho Tehama
Community that TCSO had no interest in curtailing NEAL’s reckless use and/or
illegal possession of firearms.

b. Actively and willfully ignoring multiple complaints from at least nine different
people regarding NEAL’s violent tendencies, possession and shooting of
firearms -- including but not limited to shotguns and illegal assault rifles. The

Page 49
First Amended Complaint for Damages
Oo Oo ND A Fk WY YH =

YP RB RP BR SEREBARAEaERBDAoOS
oOo NY Fe OF Oo MO NH DB A Ph WO NY KS CO

25
26
27
- 28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Past Office Box 994390
Redding, CA 96099-4390
(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 50 of 111

TCSO ultimately dismissed those who complained (some of whom were killed
by NEAL and/or were protected persons on one or more Orders disqualifying
NEAL from owning weapons) as “not credible,” stated that TCSO could not
respond to “he said/she said” reports of violence or gunfire, and stated such

instances of violence are “civil disputes” that law enforcement cannot resolve.

. Actively concealing calls regarding NEAL by actively refusing to log calls in the

official log about NEAL and/or deterring victims of NEAL’s misbehavior from
complaining. For example, on one occasion, a neighbor complained to TCSO of

NEAL firing weapons and was told “to mind [her] own damn business.”

. Threatening reporting victims calling about NEAL with arrest and/or jail time if

they continued to call the sheriff’s office. Upon information and belief, the
TCSO has a pattern and practice of telling victims/callers that they will be
arrested, that they are harassing, and/or that they could face jailtime for calling to

report crimes separate and apart from the instances outlined herein.

. Communicating to NEAL in 2016 (before the disqualifying Court Orders were

issued) that as long as NEAL claimed he was shooting the guns in “a safe
manner” there was nothing they could do without photographic evidence, a video
or an officer witnessing NEAL’s use of firearms in an unsafe manner.

Demonstrating a complete lack of understanding and/or or deliberate
indifference to the “plain view” doctrine and California and federal law, showing
an obvious failure to train or a deliberate indifference to the safety of NEAL’s

victims.

. Actively refusing to get a search warrant because of lack of training and a clear

misunderstanding of, or, willful disregard of, the law. Defendants Sheriff DAVE

Page 50
First Amended Complaint for Damages
Oo ea NI Dn An FP BB NO —

Mm YR YW NYKNR DN WD
QO & &w FF SK Ff BF GeA AQ aRaBpe2zSsS

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 51 of 111

HENCRATT, and the Tehama Sheriff’s Office, stated that the TCSO could not
obtain a warrant for NEAL after a disqualifying Court Orders were issued and
multiple complaints of gunfire from NEAL’s home were reported by multiple
parties, because TCSO and HENCRATT “has to prove to a judge that there is no
doubt that this person is firing a gun” or actually witness the shooting occur. As
per the plain text of one or more of the Orders, the TCSO was required to arrest
him upon “probable cause” to believe the one or more Orders were being
violated. The attitude of the TCSO shows an obvious failure to train and a
misunderstanding of the legal standard a search warrant in any jurisdiction,
especially in California.

102. This conduct by defendants, and each of them, created an atmosphere where
victims of crimes were too afraid to call law enforcement for fear of retaliation or for fear of
going to jail, or because they feared that NEAL would retaliate against them if he found out.
Since TCSO refused to acknowledge, meaningfully respond to, or even lodge calls about NEAL
into the database, there was little point in putting themselves in even more danger for no reason.
This resulted in a dangerous and lawless society where criminals did not need to comply with
California or federal law because there would be no enforcement of said laws, and no
repercussions for said violations.

103. Defendants COUNTY, TCSO, HENCRATT, JOHNSTON and their employees
and/or agents violated Plaintiffs’ and decedent, MICHELLE MCFAYDEN’s constitutional
rights, grounded in the Fourteenth Amendment’s Due Process Clause, to be free of state-created
danger by all of the acts alleged in paragraphs above. Said violation was in part, a direct and
foreseeable consequence of the TCSO actively sending, either explicit (in 2016) or implicit,

signals to NEAL that his reckless and/or unlawful conduct would enjoy impunity and of the

Page 51

 

 

 

First Amended Complaint for Damages
oo Co NI Dn A F&F WYO NY

RRRRBBERSETRARSRES

28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 52 of 111

custom, habits, training, policy or practice of defendants, and each of them in regards to the
totally inadequate training regarding the “plain view” doctrine, the law regarding the amount of
proof required to apply for a search warrant, the law regarding possession of firearms and
ammunition, the law regarding when and where individuals are allowed to fire weapons, the law
regarding illegal firearms, the law regarding when an arrest/investigation is proper, the standard
of probable cause, and when an arrest is warranted.

104. Upon information and belief, the explicit (2016) and implied message of TCSO’s
conduct galvanized NEAL to persist in violent, dangerous and aggressive encounters with
neighbors and continue to discharge his firearms in the community day and night.

105. Plaintiffs are informed and believe and thereon allege that the carnage that
NEAL caused on November 14, 2017, including the injuries to Plaintiffs and/or their loved
one’s could have been avoided if HENCRATT, JOHNSTON and TCSO had not enhanced the
danger to the Plaintiffs, decedent and the community by emboldening NEAL to believe he
could act with impunity in relation to reckless and/or unlawful misconduct involving firearms.

106. Through this conduct the TCSO showed egregious, conscience-shocking
indifference to Plaintiffs and/or their loved one’s constitutional rights — including, but not
limited to, their substantive due process rights to life and security.

107. In engaging in the aforementioned conduct, Defendants, TCSO, HENCRATT,
JOHNSTON, and their employees and/or agents acted pursuant to the widespread customs,
policies, practices, wholly inadequate training and supervision of their department, or this
conduct was ratified by TCSO, and supervisors, HENCRATT and/or JOHNSTON, thereby
depriving Plaintiffs and/or their loved one’s of their rights and privileges secured by the United
States Constitution and by other laws of the United States including those grounded in the
Fourteenth Amendment’s Due Process Clause, to be free of state-created danger, in violation of

Page 52
First Amended Complaint for Damages
oOo me NI Dn On fh WO N =

mw WN WN
NRRR BB PB FRE RDWAKDRE BRAS

28

BARR & MUDFORD
Auoreys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 53 of 111

42 U.S.C. §1983, which caused Plaintiffs to suffer severe and permanent injuries.

108. At all times relevant hereto, the individual defendants were acting under color of
California law, and in the course and scope of their employment as sworn peace officers.

109. The supervisory defendants, including Sheriff HENCRATT and Assistant Sheriff
JOHNSTON, are also liable to Plaintiffs for their own acts and omissions, as well as under the
doctrine of supervisory liability for inadequately training, supervising, and disciplining their
subordinates, for setting in motion, refusing to terminate, participating in, and acquiescing in
their subordinates’ misconduct, as described above; for thereby demonstrating a reckless
disregard for and/or callous indifference to Plaintiffs and/or their loved one’s constitutional
rights to due process; and for thereby causing them to be deprived of those rights.

110. Examples of Defendants HENCRATT’S and JOHNSTON’S affirmative
participation in, and ratification of, their subordinates and the County’s afore-described
unconstitutional custom, policy, pattern, practice, and series of acts include:

a. Misapplying the law and proper police procedure and training by insisting that
the TCSO was limited in being able to contact and stop NEAL simply because,
as Assistant Sheriff JOHNSTON said, NEAL was “not law enforcement
friendly” and “would not come to the door;”

b. Misapplying the law and proper police procedure and training by insisting that
the TCSO needed photographic proof, or to witness themselves, NEAL’S illegal
gun use, in derogation of the Court’s orders, deputies direct observations and
NEAL’S express admission that he continued to possess and shoot guns and
ammunition, the multitude of credible complaints, and the plain view doctrine,
whereby defendants could see that NEAL’S property was riddled with shell
casings and bullet holes; and

Page 53
First Amended Complaint for Damages
Oo © JN DBA Un FL WO PO —

—=
Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Auorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 54 of 111

c. Misapplying the law and proper police procedure and training by insisting that
the TCSO could not seek a warrant for NEAL’S arrest because, Sheriff
HENCRATT said, it could not “prove to a judge that there is no doubt that this
person is firing a gun”—a flagrant mischaracterization of the search warrant
affidavit standard, which was also belied by the facts.

111. Defendant County of Tehama is liable to Plaintiffs for implementing a custom,
policy, pattern, and/or practice of repeatedly failing to enforce the law against and arrest NEAL,
including the criminal protective and civil restraining orders against him, and encouraging and
emboldening him to continue to illegally possess and shoot guns and threaten members of the
community, including Plaintiffs and/or their loved ones, without fear of consequence or reprisal.
Defendants HENCRATT and JOHNSTON, as top officials in command of the TCSO, were
policymakers for the TCSO, who implemented and ratified this longstanding unconstitutional
custom, policy, pattern, and/or practice—including because Assistant Sheriff JOHNSTON
substituted his own, radical opinion in favor of unlimited Second Amend rights for good, sound,
rationale, safe, and legal policy.

112. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff
TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

113. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to

Page 54
First Amended Complaint for Damages
Oo fo NWO mH HR WO NO —

N oN
Sanam ®P SBR FFE EAE DWTAEARBReS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 55 of 111

incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

114. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

115. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for conduct of which Plaintiffs are unaware.
Plaintiffs will seek leave of Court to amend this complaint at such time as Plaintiffs discover the
other conduct of said defendants constituting such liability.

SECOND CAUSE OF ACTION
VIOLATION OF EQUAL PROTECTION
UNDER THE 14™ AMENDMENT, PURSUANT TO 42 USC SECTION 1983
(STATE CREATED DANGER)
(As to Defendants County of Tehama, Tehama County Sheriffs’ Office, Sheriff Dave
Hencratt, Assistant Sheriff Phil Johnston and Does 1-10)

Plaintiffs hereby incorporate by reference all preceding paragraphs as though set out in
full herein.

116. 42 U.S.C. section 1983 provides for civil liability for deprivation of any right,

privileges and immunities carried by the constitution and laws of the United States and the State

of California.

__ Page 55
First Amended Complaint for Damages
Oo wo NY DB A FP WO NYO —

No by NON
NSoeRaRRPR BBR B CeRAaaBrR BHR eS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Steet

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 56 of 111

117. The Fourteenth Amendment of the United States Constitution prohibits a state or
state actor from depriving a person of equal protection under the law. This includes a federally
protected interest in, and right, to equal protection of the laws by government officials, which
includes non-discriminatory police practices and enforcement of the laws.

118. On information and belief, Defendants are and were at all relevant times herein
biased and prejudiced against Rancho Tehama, and reluctant and slow to respond, if at all, to
disturbances and calls there, based on defendants’ biased perception of the community and its
residents as (a) impoverished and a haven for lowlifes, drug use, and general lawlessness; (b)
geographically remote and isolated; and (c) therefore undeserving of and not worthy of
defendants’ time, effort, protection, patrol, response, and intervention.

119. Based on these biases and prejudices, defendants, without any rational basis,
discriminated against Rancho Tehama, and withheld from the community and its residents
ordinary and reasonable police response, protection, and enforcement services compared to
other communities within defendants’ jurisdiction, and provided at best diminished services to
the community and its residents in response to dangerous incidents and complaints of
dangerously illegal conduct, threats, and violence, particularly involving gunman Kevin NEAL
as described above.

120. More specifically, on information and belief, Defendants withheld from the
Rancho Tehama community and its residents ordinary and reasonable police services with the
discriminatory purpose of allowing the community and its residents to experience and suffer
what defendants regarded as the dangerous and lawless effects of the community’s own fault
and making. Evidence for this includes defendants’ (a) characterization of residents’ numerous
and clearly credible complaints about NEAL as “not credible;” (b) characterizing their

complaints about NEAL’S violent and dangerous behavior as amounting only to “civil

Page 56
First Amended Complaint for Damages
wo co NN HRA wn LPL WO NO

NN ON NY NN
NRRRPR BB YB Ge DAaAaR oH Ss

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 57 of 111

disputes;” (c) warning complaining residents to mind their own business and threatening to
arrest and jail them for calling on defendants for help; (d) clear signals of disinterest and not
taking complaints from members of the Rancho Tehama community seriously, especially
regarding NEAL, neighbor disputes, domestic disputes, and complaints of violations of
Criminal and Civil Protective Order (in particular regarding NEAL.)

121. Defendants’ conduct in withholding ordinary and reasonable police services
from the Rancho Tehama community had the discriminatory effect of exposing its residents,
including Plaintiffs and/or their loved ones, the danger and an enhanced danger posed by
NEAL, and this deadly rampage on November 14, 2017 that left TROY MCFADYEN gravely
injured, killed MICHELLE MCFADYEN and left others dead and injured.

122. More specifically, there is a conspicuous pattern of behavior that demonstrates
that TCSO knew that NEAL was recklessly discharging his firearm and that after January 2017,
was illegally in possession of and recklessly discharging his firearm in the community, but
pursuant to a policy, practice and/or custom, would either refuse to respond, or responded in a
non-serious and disinterested manner. In particular this included officers turning up to NEAL’s
property and promptly leaving without any serious effort to locate NEAL or force him to
answer questions and/or attempted or actual phone calls between the TCSO and NEAL which
resulted in no follow up.

123. Plaintiffs are informed and believe and thereon allege Defendants TCSO,
HENCRATT, JOHNSTON and their employees and/or agents, acted pursuant to a
discriminatory policy or custom by (on information and belief):

a. Demonstrating a total disinterest and disregard for public safety and the members
of the Rancho Tehama Community by either not responding to calls for help, or

responding without devoting any serious time, attention or energy to

Page 57

 

 

 

First Amended Complaint for Damages
oO eo NY DBD vA Ff WO NY

—
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 58 of 111

investigating the report;

. According lower priority of emergency to calls from residents of the Rancho

Tehama Community;

. Being reluctant and slow to respond to disturbances and calls from the

community, specifically regarding NEAL;

. According lower priority of callers reporting violations of Criminal Protective

and Civil Restraining Orders;

. According lower priority of callers reporting violations of Criminal Protective

and Civil Restraining Orders in the Rancho Tehama Community;
According lower priority of callers reporting the discharge of firearms in the

Rancho Tehama Community;

. Providing inferior or diminished services to the Rancho Tehama Community;

. According lower priority to calls, or refusing to respond to or log calls

specifically involving NEAL;

Creating an atmosphere where victims of crimes were too afraid to call law
enforcement for fear of retaliation by threatening to arrest callers;
Communicating directly and indirectly to NEAL that they would not prevent him
from owning and discharging firearms so long as it is quiet upon their arrival, or
NEAL does not answer the door if TCSO on the rare occasion the Officers

respond to a call;

. Repeatedly refusing to enforce the law against a known threat, i.e. NEAL;

Ignoring credible reports of violence and violations of NEAL’s Restraining
Order/Criminal Protective Order, such as evidence of ammunition littering

NEAL’s yard in plain view, bullet holes in his fence that indicated that someone

Page 58
First Amended Complaint for Damages
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 59 of 111

 

1 who was inside NEAL’s fence had been shooting through it, reports of
2 possession of firearms, including illegal unregistered assault rifles and “ghost
3 guns”, and reports that NEAL was discharging firearms within the community, at
4
his home, near or towards other homes (including protected parties’ homes) and
5
6 firing hundreds of rounds at a time; and despite TCSO’s admission that they
7 knew NEAL possessed firearms, had reality issues, had assaulted officers in the
8 past and was dangerous.
9 i. JOHNSTON stated that NEAL did not answer his door to law
10 enforcement and that defendants could not act even when NEAL was in
11
clear violation of Court Orders because “The law is only for people who
12
obey it”.
13
14 ii. JOHNSTON further claimed TCSO could not do anything since NEAL
15 was “not law enforcement friendly” and “would not come to the door”.
16 m. Referring to reports of firearms being fired in the community as “civil
17 disputes”
18 i. For example, on November 13, 2016, Diana Steele reported that NEAL
19
was shooting and yelling on his property. TCSO provided Civil
20
21 Restraining Order information to Ms. Steele.
29 ii. On August 25, 2017, Hailey Poland, a person protected by a Criminal
23 Protective Order and Civil Restraining Order against NEAL, notified
24 TCSO that NEAL was shooting towards her house and vehicle. The
25 dispatcher reminded TCSO that NEAL had issues with reality and had a
26
Restraining Order against him. TCSO stated that this was a civil dispute
27
and provided civil information to Ms. Poland.
28
BARR & MUDFORD
1824 Count Steet Page 59
Reading Ca 90090-4390 First Amended Complaint for Damages
{530) 243-8008

 

 
N

0 re HI Dn Wn & W

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Altomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 60 of 111

 

t.

iii. On August 28, 2017, Barbara Glisan (and NEAL) reported that their
neighbor violated a Restraining Order. TCSO stated that this was a civil
dispute and provided civil information to Ms. Glisan and NEAL.

iv. On October 3, 2017, Barbara Glisan (and NEAL) reported that their
neighbor violated a Court Order. This was marked as a civil dispute.

Referring to reports of violations of Criminal Protective Orders as “civil
disputes”;

Referring to reports of violations of Civil Restraining Orders as “civil disputes”;
Referring to reports of domestic disputes as “civil disputes”;

Referring to reports of neighbor disputes as “civil disputes”;

Actively and willfully ignoring multiple complaints from at least nine different
people regarding NEAL’s violent tendencies, possession and shooting of
firearms -- including but not limited to shotguns and illegal assault rifles. The
TCSO ultimately dismissed those who complained (some of whom were killed
by NEAL and/or were protected persons on one or more Orders disqualifying
NEAL from owning weapons) as “not credible,” stated that TCSO could not
respond to “he said/she said” reports of violence or gunfire, and stated such
instances of violence are “civil disputes” that law enforcement cannot resolve.
Concealing calls regarding NEAL by refusing to log calls in the official log
about NEAL and/or deterring victims of NEAL’s misbehavior from complaining.
For example, on one occasion, a neighbor complained to TCSO of NEAL firing
weapons and was told “to mind [her] own damn business.”

Threatening reporting victims calling about NEAL with arrest and/or jail time if
they continued to call the sheriff’s office. Upon information and belief, the

Page 60
First Amended Complaint for Damages
oO woe NY NH KH FF WY NY

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 61 of 111

TCSO has a pattern and practice of telling victims/callers that they will be
arrested, that they are harassing, and/or that they could face jailtime for calling to
report crimes separate and apart from the instances outlined herein.

u. Actively discouraging other emergency assistance entities from responding to
calls regarding NEAL, such as CalFire on July 27, 2017, wherein TCSO
informed CalFire that NEAL “had reality issues and was also a firearms owner,”
recommended CalFire not respond to the call, and information CalFire NEAL
had a history of assault on Sheriff Office officers. The call was referred to the
Sheriff’s Office as a neighbor dispute. In other words, not only did TCSO
instruct CalFire not to respond to a call for assistance, but TCSO refused to
respond to the call for assistance.

124. In discriminating against the residents of Rancho Tehama and exposing Plaintiffs
and/or their loved ones to the danger in the ways described above, Defendants violated the
Equal Protection Clause of the Fourteenth Amendment to the United States Constitution, and
said conduct deprived Plaintiffs and/or their loved ones, and residents of Rancho Tehama, of
their Constitutional Rights to equal protection, based on a discriminatory purpose and there is
no rational basis for defendants’ conduct.

125. Further, by their conduct, defendants, and each of them, demonstrated a reckless
disregard, conscious disregard or deliberate indifference to a known and obvious danger or risk
posed by defendant and needs of Plaintiffs and/or their loved ones and enhanced the danger to
them and made them more vulnerable to harm. Defendants, and each of their conduct rises to a
level that shocks the conscience., in violation of 42 U.S. Section 1983.

126.  Atall times relevant hereto, the individual defendants were acting under color of

California law, and in the course and scope of their employment as sworn peace officers.

Page 61
First Amended Complaint for Damages
co Oo NY NHN WA FL WYO NO —

—
Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 62 of 111

127. The supervisory defendants, including Sheriff HENCRATT and Assistant Sheriff
JOHNSTON, are also liable to Plaintiffs for their own acts and omissions, as well as under the
doctrine of supervisory liability for inadequately training, supervising, and disciplining their
subordinates, for setting in motion, refusing to terminate, participating in, and acquiescing in
their subordinates’ misconduct, as described above; for thereby demonstrating a reckless
disregard for and/or callous indifference to Plaintiffs and/or their loved one’s constitutional
right to equal protection; and for thereby causing Plaintiff TROY MCFADYEN and decedent to
be deprived of that right.

128. Examples of Defendants HENCRATT’S and JOHNSTON’S affirmative
participation in, and ratification of, their subordinates and the County’s afore-described
unconstitutional custom, policy, pattern, practice, and series of acts include:

a. Differentially misapplying the law and proper police procedure and training on
behalf of Rancho Tehama residents by insisting that the TCSO was limited in
being able to contact and stop NEAL simply because, according to JOHNSTON,
he was “not law enforcement friendly” and “would not come to the door;”

-b. Differentially misapplying the law and proper police procedure and training on
behalf of Rancho Tehama residents by insisting that the TCSO needed
photographic proof, or to witness themselves, NEAL’S illegal gun use, in
derogation of the Court’s orders, the multitude of credible complaints that he still
owned and was discharging firearms, and the plain view doctrine, whereby
defendants could see that NEAL’S property was riddled with shell casings and
bullet holes; and

c. Differentially misapplying the law and proper police procedure and training on

behalf of Rancho Tehama residents by insisting that the TCSO could not seek a

Page 62
First Amended Complaint for Damages
o eB AY DH A Ff WO YN =

N
NRRRRBBNRBSREAIRAESDEES

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 63 of 111

warrant for NEAL’S arrest because, Sheriff HENCRATT said, it could not

“prove to a judge that there is no doubt that this person is firing a gun” —a flagrant

mischaracterization of the search warrant affidavit standard, which was also belied

by the facts.

129. Defendant County of Tehama is liable to Plaintiffs for implementing a custom,
policy, pattern, and/or practice of discriminating against Rancho Tehama and its residents,
including by regularly failing to respond equitably and reasonably to complaints about NEAL
and to enforce the law against and arrest him, including the Criminal Protective and Civil
Restraining Orders against him, referring to these complaints as “civil disputes”, and thereby
encouraging and emboldening him to continue to illegally possess and shoot guns and threaten
members of the community, including TROY and MICHELLE MCFADYEN, without fear of
consequence or reprisal. Defendants HENCRATT and JOHNSTON, as top officials in
command of the TCSO, were policymakers for the TCSO, who implemented and ratified this
longstanding unconstitutional custom, policy, pattern, and/or practice.

130. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff
TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

131. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to

incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to

_Page 63
First Amended Complaint for Damages
oO Oo nt HD A fh He YN =

NR oY WN
Soa R FF SRAXB Ga WABRE BRAS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 64 of 111

proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

132. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

133. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for conduct of which Plaintiffs are unaware.
Plaintiffs will seek leave of Court to amend this complaint at such time as Plaintiffs discover the
other conduct of said defendants constituting such liability.

THIRD CAUSE OF ACTION

FAILURE TO TRAIN/SUPERVISE, AND RATIFICATION OF PROCEDURES
IN VIOLATION OF 42 USC SECTION 1983
(As to Defendants County Of Tehama, Tehama County Sheriffs’ Office, Sheriff Dave
Hencratt, Assistant Sheriff Phil Johnston and Does 1-10)

Plaintiffs hereby incorporate by reference all preceding paragraphs as though set out in
full herein.

134. Plaintiffs are informed and believe and thereon allege that Defendants TCSO,
HENCRATT and JOHNSTON, maintained a widespread custom, practice or policy that
encouraged officers to accord lower priority and/or diminished police services to 1) the Rancho
Tehama Community, 2) calls involving NEAL; 3) callers reporting violations of Criminal

Protective and Civil Restraining Orders; 4) calls involving “neighbor disputes”; 5) calls

Page 64
First Amended Complaint for Damages
Oo eo NY HDB vA Ff WO NO =

Ym RN WYNN
NexgRRePRB RRB FPaeRWDRaAaeEeaP=zs

28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 65 of 111

involving firearms being discharged, and other deprivation of constitutional rights by TCSO law
enforcement personnel.

135. Plaintiffs are informed and believe and thereon allege that Defendants TCSO,
HENCRATT and JOHNSTON had actual and/or constructive knowledge of the ongoing
constitutional and discriminatory violations being committed by TCSO officers to members of
the Rancho Tehama Community and also in particular to Diana Steele and her loved ones, and
travelers/individuals who frequently traveled/visited locations used by Diana Steele and her
loved ones. And that HENCRATT and JOHNSTON knowingly tolerated, ratified and/or
promoted the officer’s unconstitutional conduct and discriminatory practices.

136. By engaging in the conduct set forth in First and Second Causes of Action, as
well as paragraphs 63-86 above, defendants TCSO, HENCRATT, JOHNSTON and their
employees and/or agents, while acting under color of the law, the course and scope of their
employment, and pursuant to the widespread customs, policies, practices, and wholly
inadequate training and supervision of their department, engaged in affirmative conduct that
subjected Plaintiffs and/or their loved ones to new or increased danger, deprived Plaintiffs
and/or their loved one’s of their rights, privileges and immunities secured by the Constitution of
the United States, including the 14 Amendments and acted with a discriminatory purpose and
there is no rational basis for defendants’ conduct.

137. By failing to train and/or supervise its employees and/or agents, defendants, and
each of them, acted with and demonstrated a reckless disregard, conscious disregard or
deliberate indifference to a known and obvious danger or risk posed by defendant and needs of
Plaintiffs and/or their loved ones and enhanced the danger to them and made them more
vulnerable to harm. Defendants, and each of their conduct rises to a level that shocks the

conscience, in violation of 42 U.S. Section 1983.

Page 65
First Amended Complaint for Damages
N

0 oe NI Dn LL W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomcys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 66 of 111

138. Defendants TCSO, HENCRATT, JOHNSTON failed to properly train its
officers; ratified the actions of the officers finding they were “within policy” and that there was
nothing more that the officers could have done; and maintained numerous unconstitutional
widespread customs, practices and policies.

139. The failure to train and/or supervise by defendants, and each of them, constitute
a violation of constitutional rights, pursuant to the substantive due process clauses of the
Fourteenth Amendment.

140. Further, Plaintiffs are informed and believe and thereon allege, that the TCSO,
COUNTY, HENCRATT, JOHNSTON and/or others with decision-making authority for said
defendants, ratified the conduct outlined in the First and Second Causes of Action and
paragraphs 63-86. This is evidenced by, including but not limited to, HENCRATT and
JOHNSTON ’s statements that there was nothing more TCSO could have done and that there
was not credible evidence to take action against NEAL, even in light of TCSO, HENCRATT
and JOHNSTON’s knowledge and admission that 1) NEAL had Civil Restraining and Criminal
Protective Orders against him that prevented him from possession firearms or ammunition; 2)
that TCSO received dozens of calls from different people in the Rancho Tehama Community
over the preceding year complaining about NEAL firing weapons in the community; 3) that
TCSO had knowledge NEAL owned firearms; 4) that TCSO had knowledge NEAL was
dangerous, mentally unstable and violent; 5) that TCSO had knowledge that NEAL was indeed
shooting firearms in the community; 6) that TCSO had knowledge that NEAL was evading
TCSO by not answering the door on the rare occasion officers responded to the area; 7) that
there was visible ammunition littering NEAL’s yard in plain view, 8) that there were bullet
holes in NEALs fence that indicated that someone who was inside NEAL’s fence had been

shooting through it, and 9) that TCSO had received reports that NEAL possessed firearms.

Page 66
First Amended Complaint for Damages
o Oo NH vn fF WO NO —

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomcys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 67 of 111

141. The supervisory defendants, including Sheriff HENCRATT and Assistant Sheriff
JOHNSTON, are also liable to Plaintiffs for their own acts and omissions, as well as under the
doctrine of supervisory liability for inadequately training, supervising, and disciplining their
subordinates, for setting in motion, refusing to terminate, participating in, and acquiescing in
their subordinates’ misconduct, as described above; for thereby demonstrating a reckless
disregard for and/or callous indifference to Plaintiffs’ and decedents’ constitutional right to
equal protection; and for thereby causing Plaintiff TROY MCFADYEN and decedent to be
deprived of that right.

142. Examples of Defendants HENCRATT’S and JOHNSTON’S affirmative
participation in, and ratification of, their subordinates and the County’s afore-described
unconstitutional custom, policy, pattern, practice, and series of acts is further evidenced by
HENCRATT and/or JOHNSTON, who have policy-making authority for TCSO’s statements
that:

a. HENCRATT’s wrongful claim that TCSO did everything “it legally could”
despite TCSO’s knowledge identified above;

b. HENCRATT’s statement that “situations between neighbors are typical and
difficult to sort out” showing TCSO’s disfavored view of neighbor disputes and
“civil disputes”;

c. HENCRATT’s statement that criminals like NEAL knew how to play the system
and that even with the Restraining Orders NEAL “certainly didn’t turn in the
guns that he was manufacturing...[and] that’s not uncommon” and
acknowledgement that TCSO knew that NEAL had illegal firearms in his

possession;

Page 67

 

 

 

First Amended Complaint for Damages
oO reo HN DA nA fF WY NO —

N
Se &RBRBR FSF GeWADEBHReES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

{530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 68 of 111

. HENCRATT’s statement admitting that NEAL was evading TCSO, would stop

shooting when the officers arrived in the area, and that they could not do

anything further since NEAL was knowingly evading them.

. HENCRATT’s statement that despite TCSO’s knowledge identified above, that

there was no credible evidence to seek a search warrant or arrest NEAL showing
the lack of understanding of and the totally inadequate training of TCSO
regarding the “plain view” doctrine, the law regarding the amount of proof
required to apply for a search warrant, the law regarding possession of firearms
and ammunition, the law regarding when and where individuals are allowed to
fire weapons, the law regarding illegal firearms, the law regarding when an
arrest/investigation is proper, the standard of probable cause, and when an arrest
is warranted.

JOHNSTON ’s statement that when the officers would respond to NEAL’s home
due to reports of NEAL firing hundreds of rounds from his house and other
erratic behavior”, NEAL would not answer the door so the officers would leave,
allowing the behavior to continue. This demonstrated to TCSO that NEAL
understood the message communicated to him by TCSO (that NEAL could own
and discharge firearms in the community so long as he stopped before TCSO

arrived).

. Misapplying the law and proper police procedure and training by insisting that

the TCSO was limited in being able to contact and stop NEAL simply because,
as JOHNSTON said, NEAL was “not law enforcement friendly” and “would not

come to the door;”

. Actively refusing to get a search warrant because of lack of training and a clear

misunderstanding of, or, willful disregard of, the law. Defendants Sheriff DAVE

Page 68

 

 

 

First Amended Complaint for Damages
oOo feo HN Wn An BP WO NO &—

N NY N
NSoaowmwR BB He BF Ge wWDBaanr ose S

28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 69 of 111

 

143.

HENCRATT, and the Tehama Sheriff’s Office, stated that the TCSO could not
obtain a warrant for NEAL after a disqualifying court Orders were issued and
multiple complaints of gunfire from NEAL’s home were reported by multiple
parties, because TCSO “has to prove to a judge that there is no doubt that this
person is firing a gun” or actually witness the shooting occur. As per the plain
text of one or more of the Orders, the TCSO was required to arrest him upon
“probable cause” to believe the one or more Orders were.being violated, and
Misapplying the law and proper police procedure and training by insisting that
the TCSO needed photographic proof, or to witness themselves, NEAL’S illegal
gun use, in derogation of the Court’s orders, deputies direct observations and
NEAL’S express admission that he continued to possess and shoot guns and
ammunition, the multitude of credible complaints, and the plain view doctrine,
whereby defendants could see that NEAL’S property was riddled with shell
casings and bullet holes.

Defendant County of Tehama is liable to Plaintiffs for implementing a custom,

policy, pattern, and/or practice of discriminating against Rancho Tehama and its residents,
including by regularly failing to respond equitably and reasonably to complaints about NEAL
and to enforce the law against and arrest him, including the Criminal Protective and Civil
Restraining Orders against him, referring to these complaints as “civil disputes”, and thereby
encouraging and emboldening him to continue to illegally possess and shoot guns and threaten
members of the community, including Plaintiffs and/or their loved ones, without fear of
consequence or reprisal. Defendants HENCRATT and JOHNSTON, as top officials in
command of the TCSO, were policymakers for the TCSO, who implemented and ratified this

longstanding unconstitutional custom, policy, pattern, and/or practice.

Page 69
First Amended Complaint for Damages
oO on nun fk YW NY —

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 70 of 111

144. The attitude of the TCSO, in particular HENCRATT and JOHNSTON shows an
obvious failure to train and a misunderstanding of the legal standard a search warrant in any
jurisdiction, especially in California. Further, defendants knew or should have known,
however, the foregoing contradicted both the facts and the law.

145. Further, the policies and widespread customs of the Defendants TCSO,
HENCRATT and JOHNSTON reflect a deliberate indifference to the constitutional rights of
members of the Rancho Tehama Community and also in particular to Diana Steele and her
loved ones, and travelers/individuals who frequently traveled/visited locations used by Diana
Steele and her loved ones.

146. Defendants TCSO, HENCRATT and JOHNSTON were aware of the
constitutional flaws in the policies and danger it posed to the Rancho Tehama Community yet
failed to act on this knowledge.

147. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff
TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

148. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

Ml

Page 70
First Amended Complaint for Damages
Oo ea A Dn A Ff WO YN =

—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 71 of 111

149. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

150. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for conduct of which Plaintiffs are unaware.
Plaintiffs will seek leave of Court to amend this complaint at such time as Plaintiffs discover the
other conduct of said defendants constituting such liability.

Additional STATE causes of action against the County defendants, brought
pursuant to 28 U.S.C. §1367:
FOURTH CAUSE OF ACTION

VIOLATION OF GOVERNMENT CODE SECTION 815.6
(VIOLATION OF PENAL CODE 836(A) AND (C)(1))
(As to Defendants County Of Tehama, Tehama County Sheriffs’ Office, Sheriff Dave
Hencratt, Assistant Sheriff Phil Johnston and Does 1-10)

Plaintiffs hereby incorporate by reference all preceding paragraphs as though set out in
full herein.

151. The California Tort’s Claims Act provides a party with an independent legal
basis to recover damages against a public entity for its failure to properly discharge a mandatory
duty.

152. Government Code section 815.6 provides “[w]here a public entity is under a

mandatory duty imposed by an enactment that is designed to protect against the risk of a

Page 71
First Amended Complaint for Damages
oO co NI DWH NH AK

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 72 of 111

particular kind of injury, the public entity is liable for an injury of the kind proximately caused
by its failure to discharge the duty unless the public entity establishes that it exercised
reasonable diligence to discharge the duty.”

153. Penal Code section 836(a) provides that [a] peace officer may arrest a person in
obedience to a warrant, or, pursuant to the authority granted to him or her by Chapter 4.5
(commencing with Section 830) of Title 3 of Part 2, without a warrant, may arrest a person
whenever any of the following circumstances occur: (1) The officer has probable cause to
believe that the person to be arrested has committed a public offense in the officer's presence.
(2) The person arrested has committed a felony, although not in the officer's presence. (3) The
officer has probable cause to believe that the person to be arrested has committed a felony,
whether or not a felony, in fact, has been committed.”

154. Penal Code section 836(c)(1) provides that “[w]hen a peace officer is responding
to a call alleging a violation of a . . . or restraining Order issued . . . and the peace officer has
probable cause to believe that the person against whom the Order is issued has notice of the
Order and has committed an act in violation of the Order, the officer shall, consistent
with subdivision (b) of Section 13701, make a lawful arrest of the person without a warrant
and take that person into custody whether or not the violation occurred in the presence of
the arresting officer...” (emphasis added.) Further, the Civil Harassment Restraining Order
After Hearing (CLETS-CHO), judicial council form CH-130, instructs law enforcement that “an
arrest is required if [the] Order is violated” stating, “If an officer has probable cause to believe
that the restrained person had notice of the Order and has disobeyed it, the officer must arrest
the restrained person.”

155. Defendants, and each of them, had a mandatory duty to arrest NEAL upon
probable cause leading them to believe that he violated any Restraining Order issued against

Page 72
First Amended Complaint for Damages
o Oe HN Dn nH Ff WY NY

Nm NN N
NRRPRR BB RB GFeWAABREOHRPeS

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 73 of 111

him pursuant to Penal Code section 836(c)(1). Pursuant to Government Code section 815.6,
defendants, and each of them, had a duty to “exercise reasonable diligence to discharge [that]
duty.”

156. As set forth in paragraphs 63-86 above, defendants, and each of them, breached
its mandatory duties by acting with deliberate indifference in refusing to take any action to
arrest NEAL despite ammunition littering NEAL’s property in plain view from the road,
repeated complaints that NEAL was in possession of and was discharging firearms, in direct
violation of the Restraining Order and Criminal Protective Order, in violation of defendant’s
mandatory obligations under Penal Code section 836, and it is clear that the training and
supervision as to the legal requirements for seizing contraband in plain view, obtaining a search
warrant or making an arrest for violation of these disqualifying Orders were either unknown to
defendants or were deliberately disregarded.

157. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff
TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

158. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

Ml

Page 73
First Amended Complaint for Damages
oo oN DH HW FF WO NY

—
oS

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomcys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 74 of 111

159. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

160. Defendants, and each of their, failure to perform its mandatory duties under the
law was a substantial factor in causing Plaintiff’s harm.

161. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way breached other mandatory duties of which Plaintiffs are
unaware. Plaintiffs will seek leave of Court to amend this complaint at such time as Plaintiffs
discover the other conduct of said defendants constituting such liability.

EI USE OF ACTI

NEGLIGENT SUPERVISION, TRAINING, RETENTION AND RATIFICATION
(As to Defendants County Of Tehama, Tehama County Sheriffs’ Office, Sheriff Dave
Hencratt, Assistant Sheriff Phil Johnston)

Plaintiffs hereby incorporate by reference all preceding paragraphs as though set out in
full herein.

162. Defendants, and each of them, had a duty to Plaintiffs as members of the public
to hire personnel who had proper qualifications, experience, and character to lawfully perform
the duties of law enforcement personnel toward the public and to supervise, train, retain and
ratify only that conduct that ensures that such personnel comply with the lawful performance of

such duties.

Page 74
First Amended Complaint for Damages
Oo fo NI Dn nA fh WO NO —

Nw
RRRBRBRRBSEIRAESERES

28

BARR & MUDFORD
Altormeys at Law
1824 Court Surect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 75 of 111

163. Defendants, and each of them, breached such duty of care to Plaintiffs by
negligently supervising, training and retaining the Tehama County law enforcement personnel,
so as to permit them to engage in the conduct set forth in paragraphs 63-86 and the First,
Second and Third Cause of Action.

164. More specifically, Plaintiffs are informed and believe and thereon allege that
Defendants TCSO, HENCRATT and JOHNSTON, and its officers and employees, maintained a
widespread custom, practice or policy that encouraged officers to accord lower priority and/or
diminished police services to 1) the Rancho Tehama Community, 2) calls involving NEAL; 3)
callers reporting violations of Criminal Protective and Civil Restraining Orders; 4) calls
involving “neighbor disputes”; 5) calls involving firearms being discharged, and other
deprivation of constitutional rights by TCSO law enforcement personnel.

165. Plaintiffs are informed and believe and thereon allege that Defendants TCSO,
HENCRATT and JOHNSTON had actual and/or constructive knowledge of the ongoing
constitutional and discriminatory violations being committed by TCSO officers to members of
the Rancho Tehama Community and also in particular to Diana Steele and her loved ones, and
travelers/individuals who frequently traveled/visited locations used by Diana Steele and her
loved ones. And that HENCRATT and JOHNSTON knowingly tolerated, ratified and/or
promoted the officer’s unconstitutional conduct and discriminatory practices, stating they were
“within policy” and that there was nothing more that the officers could have done; and
maintained numerous unconstitutional widespread customs, practices and policies, showing the
lack of understanding of and the totally inadequate training regarding the “plain view” doctrine,
the law regarding the amount of proof required to apply for a search warrant, the law regarding
possession of firearms and ammunition, the law regarding when and where individuals are
allowed to fire weapons, the law regarding illegal firearms, the law regarding when an

Page 75
First Amended Complaint for Damages
0 eo NY DH HW BP W N

Nm NN WD
NRRR BBR BF eBeWaRaAR BPA S

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 76 of 111

arrest/investigation is proper, the standard of probable cause, and when an arrest is warranted.

166. By failing to train and/or supervise its employees and/or agents, defendants, and
each of them, acted with and demonstrated a reckless disregard, conscious disregard or
deliberate indifference to a known and obvious danger or risk posed by defendant and needs of
Plaintiffs and/or their loved ones and enhanced the danger to Plaintiffs and made them more
vulnerable to harm.

167. Plaintiffs are informed and believe and thereon allege that Defendants TCSO,
HENCRATT and JOHNSTON had actual and/or constructive knowledge of the ongoing
constitutional and discriminatory violations being committed by TCSO officers to members of
the Rancho Tehama Community and ratified, tolerated or allowed the behavior and practices to
continue. This is evidenced by, including but not limited to, HENCRATT and JOHNSTON’s
statements that there was nothing more TCSO could have done and that there was not credible
evidence to take action against NEAL, even in light of TCSO, HENCRATT and JOHNSTON’s
knowledge and admission that 1) NEAL had Civil and Criminal Restraining Orders against him
that prevented him from possession firearms or ammunition; 2) that TCSO received dozens of
calls from different people in the Rancho Tehama Community over the preceding year
complaining about NEAL firing weapons in the community; 3) that TCSO had knowledge
NEAL owned firearms; 4) that TCSO had knowledge NEAL was dangerous, mentally unstable
and violent; 5) that TCSO had knowledge that NEAL was indeed shooting firearms in the
community; 6) that TCSO had knowledge that NEAL was evading TCSO by not answering the
door on the rare occasion officers responded to the area; 7) that there was visible ammunition
littering NEAL’s yard in plain view, 8) that there were bullet holes in NEALs fence that
indicated that someone who was inside NEAL’s fence had been shooting through it, and 9) that

TCSO had received reports that NEAL possessed firearms, including illegal unregistered assault

Page 76
First Amended Complaint for Damages
0 fo YN DAO A Ff WO HNO &

N
NRRRBRRBSESEIRAEREBEES

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 77 of 111

rifles and “ghost guns”.
168. The supervisory defendants, including Sheriff HENCRATT and Assistant Sheriff
JOHNSTON, are also liable to Plaintiffs for their own acts and omissions, as well as under the
doctrine of supervisory liability for inadequately training, supervising, and disciplining their
subordinates, for setting in motion, refusing to terminate, participating in, and acquiescing in
their subordinates’ misconduct, as described above; for thereby demonstrating a reckless
disregard for and/or callous indifference to Plaintiffs and/or their loved one’s rights and safety,
and for thereby causing Plaintiffs and decedent to be deprived of that right.
169. Examples of Defendants HENCRATT’S and JOHNSTON’S affirmative
participation in, and ratification of, their subordinates and the County’s afore-described
unconstitutional custom, policy, pattern, practice, and series of acts is further evidenced by
HENCRATT and/or JOHNSTON, who have policy-making authority for TCSO’s statements
that:
a. HENCRATT’s wrongful claim that TCSO did everything “it legally could” despite
TCSO’s knowledge identified above;

b. HENCRATT’s statement that “situations between neighbors are typical and difficult
to sort out” as the basis for according lower priority to neighbor disputes, showing
TCSO’s disfavored view of neighbor disputes and “civil disputes”

c. HENCRATT’s statement that criminals like NEAL knew how to play the system and
that even with the Restraining Order NEAL “certainly didn’t turn in the guns that he
was manufacturing...[and] that’s not uncommon”, and acknowledgement that TCSO

knew that NEAL had illegal firearms in his possession;

Page 77
First Amended Complaint for Damages
oO Co HN A UA FL WO YN kK

Ym YN YN WN
NYeRmReP BRB BRB FeReWRB.BEeaoaPDP 2. Ss

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 78 of 111

. HENCRATT’s statement admitting that NEAL was evading TCSO, would stop

shooting when the officers arrived in the area, and that they could not do anything

further since NEAL was knowingly evading them.

. HENCRATT’s statement that despite TCSO’s knowledge identified above, that there

was no credible evidence to seek a search warrant or arrest NEAL showing the lack
of understanding of and the totally inadequate training of TCSO regarding the “plain
view” doctrine, the law regarding the amount of proof required to apply for a search
warrant, the law regarding possession of firearms and ammunition, the law regarding
when and where individuals are allowed to fire weapons, the law regarding illegal
firearms, the law regarding when an arrest/investigation is proper, the standard of
probable cause, and when an arrest is warranted.

Johnston’s statement that when the officers would respond to NEAL’s home due to
reports of NEAL firing hundreds of rounds from his house and other erratic
behavior’, NEAL would not answer the door so the officers would leave, allowing
the behavior to continue. This demonstrated to TCSO that NEAL understood the
message communicated to him by TCSO (that NEAL could own and discharge

firearms in the community so long as he stopped before TCSO arrived).

. JOHNSTON’s statement that when the officers would respond to NEAL’s home due

to reports of NEAL firing hundreds of rounds from his house and other erratic
behavior”, NEAL would not answer the door so the officers would leave, allowing

the behavior to continue.

. Misapplying the law and proper police procedure and training by insisting that the

TCSO was limited in being able to contact and stop NEAL simply because, as
JOHNSTON said, NEAL was “not law enforcement friendly” and “would not come

to the door;”

Page 78

 

 

 

First Amended Complaint for Damages
0 Co NHN DA A F&F WO ND

N
YeRRPRESORRSESEREDTABDESERTS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 79 of 111

i. Actively refusing to get a search warrant because of lack of training and a clear
misunderstanding of, or, willful disregard of, the law. Defendants Sheriff DAVE
HENCRATT, and the Tehama Sheriff’s Office, stated that the TCSO could not
obtain a warrant for NEAL after a disqualifying court Orders were issued and
multiple complaints of gunfire from NEAL’s home were reported by multiple
parties, because TCSO “has to prove to a judge that there is no doubt that this person
is firing a gun” or actually witness the shooting occur. As’per the plain text of one
or more of the Orders, the TCSO was required to arrest him upon “probable cause”
to believe the one or more Orders were being violated, and

j- Misapplying the law and proper police procedure and training by insisting that
the TCSO needed photographic proof, or to witness themselves, NEAL’S illegal gun
use, in derogation of the Court’s orders, deputies direct observations and NEAL’S
express admission that he continued to possess and shoot guns and ammunition, the
multitude of credible complaints, and the plain view doctrine, whereby defendants
could see that NEAL’S property was riddled with shell casings and bullet holes.

170. Defendants, and each of their, unlawful policies, customs and habits of improper
and inadequate hiring, training, retention, discipline and supervision of its employees and
agents, proximately resulted in the constitutional deprivations, injuries and damages alleged in
this case.

171. Plaintiffs are further informed and believe that the Rancho Tehama Community
as well as other citizens in Tehama County have been treated unlawfully and abused by
defendants, and each of them, through its custom, policy or practice of failing to properly
investigate citizen complaints, threatening reporting parties with jailtime or arrest for calling

TCSO, refusing to respond to and investigate complaints surrounding violations of the Criminal

Page 79

 

First Amended Complaint for Damages

 
oo eo NY Wn no BP WO NO &

N NY NO NO NY NV NO NO HF Ff FF F-F  F|  —_| | | | =
SN Nn UNH FF WD NO KFK§ DOD O DB NDT DBO vA FP WO NO K& CO

' 28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 80 of 111

Protective and Civil Restraining Orders, and failing to take corrective or disciplinary action
against deputies who act improperly, thus leading to the constitutional violations against
Plaintiffs and/or their loved one’s as described herein.

172. Plaintiffs are informed and believe that defendants, and each of them, has a habit,
custom, policy and/or practice of ratifying such wrongful conduct, and in fact permitting,
condoning, and/or failing to take action against deputies who commit acts in violation of state,
federal and constitutional rights and privileges.

173. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff
TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

174. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

175. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an

amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not

Page 80

 

 

 

First Amended Complaint for Damages
o0o Oo NIN WD nH F&F Ww NY

NRRRPBBPEBRSETRAESERES

28

BARR & MUDFORD
Atomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 81 of 111

include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

176. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for acts of which Plaintiffs are unaware. Plaintiffs
will seek leave of Court to amend this complaint at such time as Plaintiffs discover the other

conduct of said defendants constituting such liability.

SIXTH CAUSE OF ACTION

NEGLIGENCE /NEGLIGENCE PER SE
(As to Defendants County Of Tehama, Tehama County Sheriffs’ Office, Sheriff Dave
Hencratt, Assistant Sheriff Phil Johnston)

Plaintiffs hereby incorporate by reference all preceding paragraphs as though set out in
full herein.

177. Defendants TCSO, HENCRATT and JOHNSTON owed specialized duties of
care to Plaintiffs and the Rancho Tehama Community, including to adhere to the high standards
of police training and practice, to enforce the law, to enforce the law equally, to provide the same
level of police services to all people in the County equally, to comply with obligations under the
law, to properly hire, train, supervise and discipline law enforcement officers to ensure
understanding and compliance of with their obligations under the law, to avoid conduct that will
create or increase the risks to members of the public, including Plaintiffs and/or their loved ones.

178. Defendants, and each of them, failed in such duty, by engaging in the conduct set
forth in First, Second, Third, and Fifth Causes of Action and paragraphs 63-86, by, including but
not limited to,

a. Failing to reasonably respond to the numerous complaints concerning NEAL

possession and discharging firearms in a reckless manner, and in violation of the

Criminal Protective Order and the Restraining Order, rendering them negligent per se;

Page 81
First Amended Complaint for Damages
0 fo sy Wo vA fk WO NO KH

RS RRRRBREBSSEITRAESHRES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Past Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 82 of 111

Ml

 

b.

c.

179.

Failing to enforce the terms of the Court’s Orders, rendering them negligent per se,
Communicating to NEAL directly and indirectly that he could continue to act with
impunity for possessing and discharging firearms in the Rancho Tehama Community;
Instructing other entities, such as CALFIRE, not to respond to calls for assistance
involving NEAL;

Failing to apply the correct legal standards in interpreting, implementing and giving
practical effect to the Court’s Orders and laws of California, rendering them negligent
per se;

Failing to arrest NEAL for clearly violating the terms of the Court’s Orders and
violations of California law, rendering them negligent per se;

According lower priority and diminished police services to 1) the Rancho Tehama
Community, 2) calls involving NEAL; 3) callers reporting violations of Restraining
Orders; 4) calls involving “neighbor disputes”; 5) calls involving firearms being
discharged, and other deprivation of constitutional rights by TCSO law enforcement
personnel.

HENCRATT and JOHNSTON’s failure to properly train, supervise, hire and
discipline officers for their conduct; and ratifying and/or approving of the unlawful
and improper conduct.

As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff

TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth

in paragraphs 53-57, 60 above.

Page 82
First Amended Complaint for Damages
0 eon Dn nH FP Ww NYO —

Nm WD
NeRRRP BBR BF eWAaAaRaBHRPxS

28

BARR & MUDFORD
Attomeys at Law
1824 Court Strect

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 83 of 111

180. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

181. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

182. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for acts of which Plaintiffs are unaware. Plaintiffs
will seek leave of Court to amend this complaint at such time as Plaintiffs discover the other
conduct of said defendants constituting such liability.

Additional STATE causes of action against THE RANCHO TEHAMA
ASSOCIATION, brought pursuant to 28 U.S.C. §1367:

SEVENTH CAUSE OF ACTION

NEGLIGENCE
(As to the Rancho Tehama Association)

Plaintiffs incorporate herein by reference all preceding paragraphs of this Complaint for

Damages as though fully set forth herein.

Page 83
First Amended Complaint for Damages
0 fo NY DB nH BP WwW NY &

—
o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Auormeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 84 of 111

183. At all times mentioned herein, Defendant ASSOCIATION was, and now is a
California corporation, with its principal place of business in Tehama County, California, and is
commonly called the Rancho Tehama Association. Defendant association has its principal
office in Tehama County, California.

184. | Defendant association, was formed and now exists, for the benefit, protection,
and safety of the individual owner-members of the association, for the purposes set forth in
Article I of the Articles of Incorporation of the Association, which sets forth that the
Association is formed to provide for maintenance, preservation and control of the residence
Lots and Common Area of Rancho Tehama covered by the Association, and to promote the
health, safety and welfare of the residents within that property, including the duties of
maintenance, management, upkeep, and repair of all of the Common Area and all facilities of
Rancho Tehama Association neighborhoods.

185. At all times herein mentioned, defendants and each of them owned, maintained,
controlled, managed, and operated the premises and common areas of the premises of the
Association.

186. At all relevant times herein mentioned, defendants, and each of them, had a
fiduciary duty to Plaintiffs and/or their loved ones to maintain security in the premises and
common areas of the Association premises, against criminal conduct and other foreseeable risks
of injury.

187. Plaintiffs are informed and believe and thereon allege, that numerous
complaints had been made to the Association and its members, regarding the danger posed by
KEVIN NEAL, including but not limited to, concerns that NEAL had firearms, that NEAL was
discharging firearms within the common areas of the community, that the TCSO were not

responding to calls and steps needed to be taken to get a greater law enforcement presence, that

Page 84

 

 

 

First Amended Complaint for Damages
0 oY DA HW BP Ww NY &

® BS ® FS Ge WA AREBSEKRE S

25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 85 of 111

NEAL, a renter, was causing numerous issues and acting erratically and violently towards his
neighbors and members of the community. Despite these reports, no action was taken to protect
Plaintiffs and/or their loved one’s or other members in the common areas of the Rancho
Tehama Association.

188. As set forth herein, prior to November 2017, and continuing through November
2017, defendant association failed to maintain and control the common areas to be free from
known dangers posed by NEAL having guns and discharging them in common areas; and failed
to exercise due care for the Plaintiffs', decedents, and others, safety in these areas, under
the association's control, in that the association failed to take any steps to deter the ongoing and
continuing criminal conduct of KEVIN NEAL, as alleged herein, and even though
the association had been informed that crimes were being committed by KEVIN NEAL and
danger he posed to the association members, and knew that the violent threats and acts
continuing and escalating, the association failed to take any action to protect the health, welfare,
and safety of Plaintiffs, decedents, or others, in and around Plaintiffs residence, or the common
areas of the community.

189. The above-described negligence of defendant association caused Plaintiffs, and
others, to be virtually at the mercy of KEVIN NEAL’s violent acts.

190. The above-described negligence of defendant association breached its duty to
Plaintiffs and/or their loved ones to maintain security in the premises and common areas of the
premises against criminal conduct and other foreseeable risks of injury.

191. The herein-described conduct of defendant association was performed within
the scope of their association and director duties, were not performed in good faith, and were
willful, wanton, or grossly negligent.

Hl

Page8S_
First Amended Complaint for Damages
oO Oe NY DH vn FR WY NY

5 |
VS RRRBREBVSEITRAESSEES

28

BARR & MUDFORD
Atomeys at Law
1824 Court Street

Past Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 86 of 111

192. Asaresult of the negligence, acts and failures to act by defendant association as
alleged above, Plaintiffs and others, were continuously placed in great apprehension of
further violent attacks and threats by defendant KEVIN NEAL with no hope of assistance by
defendant association and defendant directors.

193. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff
TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and
injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

194. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

195. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

Page 86
First Amended Complaint for Damages
N

eo Oo NI DH On RW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attomeys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 87 of 111

196. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for acts of which Plaintiffs are unaware. Plaintiffs
will seek leave of Court to amend this complaint at such time as Plaintiffs discover the other
conduct of said defendants constituting such liability.

EIGHTH CAUSE OF ACTI

PUBLIC AND PRIVATE NUISANCE
(As to all defendants)

Plaintiffs incorporates herein by reference all preceding paragraphs of this Complaint for
Damages as though fully set forth herein.

197. Plaintiffs filed a claim against the COUNTY as required by the Government Tort
Claim Act that put defendant TCSO, HENCRATT and JOHNSTON on notice that part of the
claim by Plaintiffs was that for at least a year before NEAL shot TROY and MICHELLE
MCFADYEN, TCSO received regular complaints that NEAL possessed and was routinely
shooting firearms and was terrorizing the community.

198. HENCRATT, JOHNSTON and TCSO’s conduct allowed NEAL to interfere with
the public and TROY and MICHELLE’s enjoyment in the community for over a year.

199. More specifically, at all times pertinent hereto, KEVIN NEAL was permitted to
interfere with the public and the TROY and MICHELLE’s comfortable enjoyment of their real
property by acting violently, erratically, and in an unsafe manner, by threatening members of the
community, assaulting members of the community, owning and discharging firearms within the
community and his home despite being a felon and subject to a restraining order that prohibited
NEAL from possessing guns, and being a nuisance to the community.

200. Plaintiffs are informed and believe and thereon allege, that defendants, and each
of them, permitted the nuisance caused by NEAL to continue, as they actively ignored,

discouraged complaints by, and refused to take any steps to stop and/or prevent the nuisance and

Page 87
First Amended Complaint for Damages
0 eo YA HW PB WwW NY

NY Wd
SRRRBBEREBSSIRAESEAS

(28

BARR & MUDFORD
Attomcys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 88 of 111

threat caused by NEAL.

201. Defendant NEAL’s conduct constitutes a public nuisance within the meaning
of Civil Code section 3480 and a private nuisance within the meaning of Civil Code section
3481.

202. The acts and conduct taken by defendants, and each of them, in creating and/or
exacerbating a condition where NEAL was allowed to discharge firearms and act violently and
aggressively towards members of the community, including TROY and MICHELLE, was
harmful to TROY and MICHELLE, and others health, indecent and offensive, was an
obstruction of the free use of property and interfered with Plaintiffs, decedents, and others,
comfortable enjoyment of life and property. Further, the condition affected a substantial number
of people at the.same time — to wit members of the Rancho Tehama community, and also in
particular to Diana Steele and her loved ones, and travelers/individuals who frequently
traveled/visited locations used by Diana Steele and her loved ones, NEAL’s neighbors and
members of the public in general.

203. At no point herein did Plaintiffs, decedent, or others in the Rancho Tehama
community consent to NEAL’s conduct, or the conduct of defendants, and each of them, in
permitting NEAL to continue to act in a violent and erratic manner.

204. Defendants, and each of their conduct and deliberate indifference to a known
threat, and the rights and safety of others, was such that an ordinary person would be reasonably
annoyed or disturbed by said conduct.

205. Defendants, and each of their, conduct and deliberate indifference was a
substantial factor in causing Plaintiffs and/or their loved one’s harm.

206. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff

TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and

Page 88

 

 

 

First Amended Complaint for Damages
oO mea NAN Dn A Ff WO VHP —

NRRRRBBRBLEIRARSSES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Past Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 89 of 111

injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

207. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

208. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

209. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for acts of which Plaintiffs are unaware. Plaintiffs
will seek leave of Court to amend this complaint at such time as Plaintiffs discover the other
conduct of said defendants constituting such liability.

Ml

Ml

Page 89
First Amended Complaint for Damages
oOo es NY Dn A Ff WD NY =

NRRBRBBERSSETRARTSEES

. 28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 90 of 111

NINTH CAUSE OF ACTION
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS — BYSTANDER —
(Troy McFadyen only)
(As to All Defendants)

Plaintiffs incorporate herein by reference all preceding paragraphs of this Complaint for
Damages as though fully set forth herein.

210. Defendants, and each of them, had a duty to Plaintiffs and/or their loved one’s as
members of the public to ensure that its employees and/or agents acted in a manner consistent
with their obligations, duties and responsibilities under the law.

211. Defendants, and each of them, breached such duty of care to Plaintiffs and/or
their loved one’s by engaging in the conduct described in paragraphs 63-86.

212. As a result of this conduct, Plaintiffs were attacked by KEVIN NEAL and
sustained serious injuries.

213. TROY McFADYEN was present when MICHELLE MCFADYEN was shot and
killed and was aware that the MICHELLE was shot by NEAL at the time the shooting took
place.

214. TROY McFADYEN suffered serious emotional distress, including but not
limited to, suffering, anguish, fright, horror, nervousness, grief, anxiety, shock and worry as a
result of this incident and conduct of defendants, and each of them.

215. Defendants, and each of their, conduct was a substantial factor in causing
Plaintiffs harm, and/or enhanced the risk of harm to Plaintiff, and each of them, and thereafter
failed to protect them, proximately causing Plaintiffs to be deprived of their constitutional rights
and/or be injured.

216. As a direct, proximate, and foreseeable result of defendants’ conduct, Plaintiff

TROY MCFADYEN suffered severe physical and mental and emotional pain, suffering and

Page 90
First Amended Complaint for Damages
0 eo YA HW BF BW NY &

SR&&EBSBEBSGeSBEWAARSBHRES

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 91 of 111

injury, as well as lost wages / profits, medical bills and expenses, and other special and general
damages, all in an amount to be proven and trial, as well as attorney’s fees and costs as set forth
in paragraphs 53-57, 60 above.

217. As a further direct, proximate, and foreseeable result of defendants conduct,
MICHELLE MCFADYEN was fatally killed, causing TROY McFADYEN, PHILLIP BOW and
SIA BOW to suffer the loss of their spouse/mother, depriving Plaintiffs of the care, comfort,
society and support of their loved one, MICHELLE MCFADYEN, and causing Plaintiffs to
incur funeral and burial expenses, and retain counsel and incur legal fees in an amount subject to
proof at the time of trial of this matter, as set forth in paragraphs 58-61 above.

218. Moreover, as the conduct of said Defendants, and each of them, was done with
deliberate indifference to decedent’s physical safety, and were done intentionally, maliciously
recklessly, sadistically, oppressively, outrageously, and with deliberate indifference and a
reckless disregard of decedent’s constitutional rights, Plaintiffs, as successors-in-interest of
decedent, seek an award of punitive damages against said Defendants, and each of them, in an
amount to be shown at trial pursuant to Code of Civil Procedure section 377.30 (this does not
include the public entity defendants, however, this does apply to public employee of said
defendants.) Plaintiff TROY McFADYEN also seeks an award of punitive damages
individually.

219. Plaintiffs are informed and believe and thereon allege that defendants, and each
of them, are in some other way responsible for acts of which Plaintiffs are unaware. Plaintiffs
will seek leave of Court to amend this complaint at such time as Plaintiffs discover the other
conduct of said defendants constituting such liability.

Mf

Ml

Page 91

 

 

 

First Amended Complaint for Damages
oO eo NI Dn nA Ff BY NO &

—
So

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD
Attormeys at Law
1824 Court Suect

Post Office Box 994390

Redding, CA 96099-4390

{530) 243-8008

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 92 of 111

PRAYER FOR RELIEF

WHEREFORE, PLAINTIFFS PRAY FOR A JURY TRIAL and judgment against
defendants as follows:

1. For general damages for TROY MCFADYEN, against each defendant, jointly
and severally, in the amount to be proven at trial;

2. For special damages for TROY MCFADYEN, against each defendant, jointly
and severally, in the amount to be proved at trial;

3. For medical expenses of TROY MCFADYEN, against each defendant, jointly
and severally, according to proof;

4, For loss of wages and earning capacity for TROY MCFADYEN, against each
defendant, jointly and severally, in a sum according to proof;

5. General damages for TROY MCFADYEN, SIA BOW and PHILLIP BOW, for
the loss of society and companionship of decedent MICHELLE MCFADYEN, against each
defendant, jointly and severally, in the amount to be proven at trial;

6. For funeral and burial expenses of MICHELL MCFADYEN, for TROY
MCFADYEN, SIA BOW and PHILLIP BOW, against each defendant, jointly and severally,
according to proof;

7. For special damages for TROY MCFADYEN, SIA BOW and PHILLIP BOW
for future contributions and value of personal services, advice or training as to decedent
MICHELLE MCFADYEN, against each defendant, jointly and severally, according to proof;

8. For punitive and exemplary damages to TROY MCFADYEN, individually
(except municipality defendants, but including employees) in an amount appropriate to punish

them and deter others from engaging in similar misconduct;

Ml

Page 92

 

 

 

First Amended Complaint for Damages
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 93 of 111

 

 

1 9. For punitive and exemplary damages to MICHELLE MCFADYEN, by and
2 through, TROY MCFADYEN, SIA BOW and PHILLIP BOW, as successors-in-interest of
3 MICHELLE MCFADYEN, against defendants, and each of them, (except municipality
4
defendants, but including employees) in an amount appropriate to punish them and deter others
5
6 from engaging in similar misconduct pursuant to CCP section 377.30;
7 10. For prejudgment interest, as allowed by law;
8 11. For injunctive relief against COUNTY and TCSO defendants;
9 12. For costs and reasonable attorneys’ fees against defendant COUNTY and TCSO
10 pursuant to 42 U.S.C. §1985 and §1988 and as otherwise authorized by statute or law; and
i 13. For such other and further relief as this Court may deem proper.
12
DATED: September 3, 2018 BARR & MUDFORD, LLP
13
14 /s/_Estee Lewis
15 CATHLEEN T BARR (SBN 295538)
ESTEE LEWIS (SBN 268358)
16 BRANDON STORMENT (SBN 267260)
TROY DOUGLAS MUDFORD (156392)

17 Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28

BARR & MUDFORD

1824 Cour Stee : Page 93_
Reading ta 90000-4390 First Amended Complaint for Damages
(530) 243-8008

 

 
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 94 of 111

EXHIBIT A

EXHIBIT A
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 95 of 111

=BARR & MUDFORD.u ——

1824 Court Street + P.O. Box 994390 + Redding, CA 96099-4390
Phone: (530) 243-8008 + Fax (530) 243-1648
Website: http//www.ca-lawyer.com

 

 

CERTIFIED MAIL
RETURN RECEIPT REQUESTED NO. 7013 0600 6002 1144 1569

May 14, 2018

Clerk of the Board of Supervisors
COUNTY OF TEHAMA

633 Washington Street

P.O. Box 250

Red Bluff, CA 96080

Re: Y McFADYEN, PHILLIP B and SIA B County of Tehama. et al.

Claimants: TROY McFADYEN
PHILLIP BOW
SIA BOW

Our File No: 238170

Dear Sir or Madam:
Please find enclosed two (2) sets of an original and two copies of a fully-executed County of
Tehama Claim Form on behalf of our clients, Troy McFadyen, Phillip Bow and Sia Bow
regarding an incident that occurred on or about November 14, 2017 in which Troy McFadyen,
Phillip Bow and Sia Bow were severely injured in the shootings which occurred in Rancho
Tehama, Tehama County, State of California.
We are serving the enclosed claims on you pursuant to Government Code Section 911.2.
Very truly yours,
BARR & MUDFORD, LLP

Catala
CATIE BARR

CB/bab
Enclosures
BNNs

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 96 of 111

Peyseaa a Omen RECEIPT

RED BLUFF CA 96080

 
 
 
  
 
 
  
   
     
   

Certified Fee

Return Receipt Fee
(Endorsement Required)

Restricted Delivery Fee
(Endorsement Required)

$2.26

7013 Ob00 ooO0e 1144 1569

   

63

eS nae

SENDER: COMPLETE THIS.SECTION

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

® Attach this card to the back of the mailpiece,
or on the front if space permits.

Clerk of the Board of Supervisor
COUNTY OF TEHAMA

633 Washington Street

P.O. Box 250

Red Bluff, CA 96080

JAQUCALATI YA

9590 9402 3253 7196 5140 37

1. Article Addressed to: D. Is

     

(Domestic Mall Only; No Penne Cir cake,
Fordelivery Information Oem sticeelakda ens

 

W003
G VIDA ar
>? > SB
SA ~~ \
~f er
s f Postmark
of Here

 

 

96080 eer
BPs teams Ca

  

COMPLETE THIS SECTION ON DELIVERY

 

A. Signature

) CO Agent
xSha Hf CUMS __ D1 Addressee

 

B. Recelved’by (Printed Name) (\ | C. Date of Delivery

__—

   
 
   

 

 

 

 

 

2. Article Number (Transfer from service label)
O13-gh00 oo02 1144 1569

  

O Insured Mail

 

: PS Form 3811, July 2015 PSN 7530-02-000-9053

——————

C0 Insured Mail Restricted Delivery Restricted Delivery
(over $500)

 

Domestic Retum Recelpt :
=f
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 97 of 111
COUNTY OF TEHAMA — CLAIM FOR DAMAGES

This claim must be filed with the Clerk of the Board of Supervisors within six (6) months after the accident
or event. Where space is insufficient, please use additional paper and identify information by paragraph
number. When claim is complete, mail to:

 

Clerk of the Board of Supervisors
COUNTY OF TEHAMA
633 Washington Street, P.O. Box 250
Red Bluff, CA 96080
CLAIMANT

NAME:__ Troy McFadyen c/o Barr & Mudford
ADDRESS: PO Box 858

Cottonwood, CA 96022
TELEPHONE #: _ 530-524-3874
DATE OF BIRTH: ___ January 10, 1970
DRIVER'S LICENSEAL.D. #: _C7178150 CA
TO THE BOARD OF SUPERVISORS OF THE COUNTY OF TEHAMA:

The undersigned respectfully submits the following claim and information:

1. Post Office address to which claimant desires notices to be sent, if other than above:
Barr & Mudford, P.O. Box 994390, Redding, CA 96099-4390

2. Date, place, and time of occurrence or transaction which gives rise to this claim:
DATE: __ November 14, 2017 TIME: _ Approximately 8:00 a.m.

PLACE: _ Stagecoach Road and Oak Park Road, Rancho Tehama County, State of California.

3. Specify the particular act or omission and circumstances you believe caused injury, loss
and/or damage:
See attachment #3.

 

 

 

 

4, Name or names of any employee of the County you believe caused the injury, damage or loss;
if known:
Sheriff Dave Hencratt, among others whose names are not known at this time.

 

5. Description of property damaged. If there was no property damage, state “NONE”.
2005 Crown Victoria automobile.

 
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 98 of 111

6. Owner of property damaged: ___ Troy McFadyen
Location of property damaged:__ Total loss

 

7. Description of personal injury. If there was no personal injury, state “NONE”:
Gunshot wounds to left and right legs of Troy McFadyen and his wrongful death damages under

 

 

 

 

8. Name of any other person injured: _Yes - Michelle McFadyen was killed - among others.

 

 

9. Name and addresses of witnesses, doctors, hospitals, etc:
NAME ADDRESS TELEPHONE #
(1)__Mercy Medical Center, 2175 Rosaline Avenue, Redding, CA 96001 (530) 225-6000
(2)
(3)

 

10. | The amount claimed if it totals less than ten thousand dollars ($10,000) as of the date of
presentation of the claim, including the estimated amount of any prospective injury, damage, or
loss, insofar as it may be known at the time of the presentation of the claim, together with the
basis of computation of the amount claimed. If the amount claimed exceeds ten thousand
dollars ($10,000), no dollar amount shall be included in the claim. However, indicate whether
the claim would be a limited civil
case.

 

 

11. if your Claim involves a motor vehicle, please provide:
INSURANCE CARRIER ADDRESS TELEPHONE # POLICY NO.

 

 

REGISTERED OWNER OF VEHICLE:
12. Any additional information that might be helpful in considering claim:

 

 

 

 

WARNING! IT IS A CRIMINAL OFFENSE TO FILE A FALSE CLAIM!
(Penal Code § 72: Insurance Code § 556)

| have read the matters and statements made in the above claim and | know the same to be of my own
knowledge, except as to those matters stated upon information or belief and as to such matters |
believe the same to be true. | certify under penalty of perjury that the foregoing is true and correct.

Dated:__ 5/14/2018 Signed: A Khe Onn
(CLAIMANT or AGENT FOR CLAIMANT)
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 99 of 111

McFadyn/Bow Attachment to Claim #3
Page | of 3

Attachment #3 to County of Tehama —
Claim for Damages of Troy McFadyen, Phillip Bow and Sia Bow

On November 14, 2017, Troy McFadyen was driving his car on Stagecoach Road near Oak Park Road
in Rancho Tehama. His wife, Michelle, was a passenger in the car. Kevin Neal, driving a stolen F-150
pickup, and driving in the opposition direction as the McFadyens, swerved directly into the path of and
struck the McFadyen’s car causing it to go off into a drainage ditch. As the McFadyens tried to get out
of the car, they heard gunshots. They then saw Kevin Neal, in the roadway, walking towards them and
shooting at them. As the McFadyens ran for their lives, Kevin Neal fatally shot Troy’s wife, Michelle,
and shot Troy several times severely injuring him.

Phillip Bow and Sia Bow are the biological children of Michelle McFadyen.
The same day, Kevin Neal murdered four other people and injured at least a dozen others.

The carnage that Kevin Neal caused on November 14, 2017, including the death of Michelle McFadyen
and severe injuries to Troy McFadyen could have been avoided if Sheriff Dave Hencratt, and other
employees of Tehama Sheriff’s Office, and the County of Tehama had acted reasonably in performing
their jobs, instead of acting with deliberate indifference to a known and obvious danger.

For at least a year before Kevin Neal shot Mr. McFadyen and murdered his wife, the county received
regular complaints that Neal possessed and was routinely shooting firearms. In some instances, the
Sheriff's Office simply ignored the calls and, often failed to reflect them in the official logs, as required
by law. In other cases, they failed to follow-up on the complaints about Neal and his use of guns. When
members of the Sheriffs Office did actually come out to investigate Neal, they threated the complaining
witnesses with arrest if they called the Sheriff again. On one occasion, Neal admitted to shooting a
firearm, but stated he was shooting it in a safe manner, so the police did nothing. At least 9 people brought
Neal’s erratic and dangerous behavior and possession of firearms to the attention of the Sheriff’s Office
within a year of Neal’s mass murders on November 14, 2017,

Tehama County, the Tehama County Sheriff’s Office and Sheriff Dave Hencratt, for example, knew that
Neal had hit a woman in the face, bloodied her nose, and fired shots at her and her boyfriend. They also
knew that in a different incident, Neal fired shots with an illegally modified assault rifle and stabbed
another person in the stomach with a knife. Although the Sheriff's Office, the county, and the Sheriff
himself knew that Neal had a violent history, was in possession of and discharging firearms, and by doing
so was in violation of one or more restraining orders, they failed to obtain a search warrant, confiscate
his guns, or arrest Neal. They were negligent and violated their mandatory duties in the manner in which
they investigated the complaints about Neal. Moreover, Tehama County and the Tehama County
Sheriff's Office did not perform their mandatory and legal responsibility to patrol Rancho Tehama,
leaving the citizens in the area with no law enforcement at all. They also failed to take reasonable
measures to protect the McFadyen’s and the public against Neal and his illegal use of firearms.

On January 31,2017, Kevin Neal was arrested for stabbing a woman and was charged with Assault with
a Deadly Weapon, False Imprisonment with Violence, Willful Discharge of a Firearm in a Grossly
Negligent Manner, Battery, Cruelty to a Dependent Adult: Great Bodily Injury, Robbery, and Possession
of an Illegal Firearm. He was released on bail. On April 7, 2017, the Superior Court for Tehama County
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 100 of 111

McFadyn/Bow Attachment to Claim 43
Page 2 of 3

issued a Civil Harassment Restraining order, good for 3 years. It was served on him by Sgt. S. Hoag of
the Tehama County Sherriff’s office. As a result, Kevin Neal was prohibited from possessing any gun
or ammunition. The restraining order mandated that any sworn officer who had knowledge of the
restraining order place Mr. Neal under arrest if he was discovered with a gun or ammunition. Up to and
including the day before he went on his murderous spree. Tehama County officials, including the
Sheriff's office received repeated reports that Mr. Neal was still in possession of firearms and had been
shooting the firearms in and throughout his neighborhood. On one occasion, Neals even admitted he had
been shooting and was seen by officers in possession of one or more firearms. In spite of those facts,
Tehama County officials did nothing to obtain a warrant to search Mr. Neal’s premises and remove
weapons from the hands of a clearly unstable and dangerous man. Two of the dead people were supposed
to be “protected” by that order.

The murderous acts of Kevin Neal were made possible by the refusal of the law enforcement personnel
in Tehama County to do their job, carry out the lawful orders of the Superior Court and protect the
community from a very dangerous and mentally unstable man. This failure appears to be a consequence
of a policy or practice of County officials to overlook acts and threats of violence against the citizens of
these rural areas. Further, it appears that there was totally inadequate training by the County of Tehama
of the members of the Sheriff's office as to the law regarding the amount of proof required to get a search
warrant. Sheriff's deputies have claimed they needed proof beyond a reasonable doubt to get a warrant
to search Kevin Neal’s home for firearms and ammunition. The notion that a Superior Court judge would
refuse to issue a warrant for such a search of the home of someone subject to a restraining order in the
face of multiple complaints of him firing a gun, along with physical evidence of the same is simply
wrong.

Sheriff Dave Hencratt, and other employees of Tehama Sheriff’s Office, and the County of Tehama acted
with deliberate indifference to a known and obvious danger and created or increased the danger to the
McFadyen family and others, by and through the following acts or omissions, including but not limited
to:
¢ Creating a situation where Kevin Neal knew the police would not do anything if he was in
possession of, or shooting, a firearm so long as they did not see him. In the year leading up to the
mass shooting, the police were called on numerous occasions with complaints that Mr. Neal was
in possession of a firearm- in violation of the restraining order and was shooting at neighbors.
The police would either not respond to the complaint — sometimes not logging that the call was
made, would attempt to reach Neal by phone and give up if there was no answer, or visit the scene
and if it was “quiet” when the sheriff arrived would not pursue it further. At no point did the
police obtain a search warrant, or attempt to remove the illegally possessed firearms from Mr.
Neal. The police failure to investigate and remove the firearms from Mr. Neal’s possession
created or increased the danger to claimants and others.
© Approximately a year before the mass shooting, the police visited Neal due to complaints that he
had firearms in his possession that he was shooting in a reckless manner. The police knew he had
guns and Mr. Neal admitted it. Even though Mr. Neal was a convicted felon, respondents never
attempted to take the firearms away.
e Failing to prevent Mr. Neal from manufacturing an assault rifle.
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 101 of 111

McFadyn/Bow Attachment to Claim #3
Page 3 of 3

e Failing to ensure that the Sheriff Office personnel were adequately trained with regard to how to
respond to violations of restraining orders, when they can obtain a warrant or request a warrant,
or how to ensure that a felon and person subject to restraining order not have access or possess a

firearm.

e Acting with deliberate indifference to a known or obvious danger (Neal — a mentally unstable and
dangerous felon, under restraining order, and on bail for violent crimes, having known possession

of firearms.)

¢ Creating a pattern and practice of failing to respond to citizen complaints who ask for assistance
from threats of violence to their life and safety, and/or violations of restraining orders, calling

such matters “civil disputes.”

e Failing to respond to a call from Mr. Neals’ girlfriend, placed after the restraining order was
issued, informing the police that she had a gun that went missing and Mr. Neal was ordered not

to have firearms.

¢ Failing to respond to a call from Mr. Neal’s sister to the Sheriff’s department shortly before the

shooting that Mr. Neal was mentally unstable, deteriorating and had firearms.

e Destroying Mr. Neal’s home shortly after the shooting thereby spoiling any evidence of bullet

holes entering or exiting the house.

e Respondents acted in such a manner and with such deliberate indifference that they placed the
McFadyen family and others involved in the mass shooting in danger that they would not have

otherwise faced.
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 102 of 111

EXHIBIT B

EXHIBIT B
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 103 of 111

COUNTY OF TEHAMA — CLAIM FOR DAMAGES

 

This claim must be filed with the Clerk of the Board of Supervisors within six (6) months after the accident
orevent. Where space is insufficient, please use additional paper and identify information by paragraph
number. When claim is complete, mail to:

Clerk of the Board of Supervisors
COUNTY OF TEHAMA
633 Washington Street, P.O. Box 250
Red Bluff, CA 96080
CLAIMANT
NAME: Phillip Bow and Sia Bow
clo Troy McFadyen

ADDRESS:_?o Box 858

Cottonwood, CA 96022

 

TELEPHONE #: _ 530-524-3874
DATE OF BIRTH: June 5, 1982 (Phillip) June 16, 1980 (Sia)
DRIVER'S LICENSE/I.D. #:

TO THE BOARD OF SUPERVISORS OF THE COUNTY OF TEHAMA:

 

 

The undersigned respectfully submits the following claim and information:

1. Post Office address to which claimant desires notices to be sent, if other than above:
Same as above

 

2. Date, place, and time of occurrence or transaction which gives rise to this claim:
DATE: November 14, 2017 TIME: Approximately 8:00 a.m.

PLACE: Stagecoach Road and Oak Park Road, Rancho Tehama, Tehama County, State of California.

 

 

 

3. Specify the particular act or omission and circumstances you believe caused injury, loss

and/or damage:
See attachment #3.

 

 

 

 

 

4, Name or names of any employee of the County you believe caused the injury, damage or loss;

if known:
Sheriff Dave Hencratt, among others whose names are not known at this time.

 

5. Description of property damaged. If there was no property damage, state “NONE”.
2005 Crown Victoria automobile

 
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 104 of 111

6. Owner of property damaged: _ Troy McFayden

Location of property damaged: Total loss

 

7. Description of personal injury. If there was no personal injury, state "NONE": _
Wrongful death damages under section 377.60 of CCP arising from the death of Michelle McFadyen.

Phillip Bow and Sia Bow are the children of Michelle McFadyen.

 

 

 

 

 

 

8. Name of any other person injured: _Yes - Michelle McFadyen was killed - among others.
9. Name and addresses of witnesses, doctors, hospitals, etc:
NAME ADDRESS TELEPHONE #
(1)
(2)
(3)

 

10. | The amount claimed if it totals less than ten thousand dollars ($10,000) as of the date of
presentation of the claim, including the estimated amount of any prospective injury, damage, or
loss, insofar as it may be known at the time of the presentation of the claim, together with the
basis of computation of the amount claimed. If the amount claimed exceeds ten thousand
dollars ($10,000), no dollar amount shall be included in the claim. However, indicate whether
the claim would be a limited civil

 

 

 

case.
11. If your claim involves a motor vehicle, please provide:
INSURANCE CARRIER ADDRESS TELEPHONE # POLICY NO.

 

 

REGISTERED OWNER OF VEHICLE:
12. Any additional information that might be helpful in considering claim:

 

 

 

 

WARNING! IT IS A CRIMINAL OFFENSE TO FILE A FALSE CLAIM!
(Penal Code § 72: Insurance Code § 556)

| have read the matters and statements made in the above claim and | know the same to be of my own
knowledge, except as to those matters stated upon information or belief and as to such matters |
believe the same to be true. | certify under penalty of perjury that the foregoing is true and correct.

[ Vrun

Dated: “” Los Signed: _
(oy (CLAIMANT or AGENT FOR CLAIMANT)
TROY McFADYEN for PHILLIP BOW and SIA BOW

 
al

_'

eo

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 105 of 111

Attachment #3 to County of Tehama — Claim for Damages of Troy McFadyen

On November 14, 2017, Troy McFadyen was driving his car on Stagecoach Road near Oak Park Road in
Rancho Tehama. His wife, Michelle, was a passenger in the car. Kevin Neal, driving a stolen F-150
pickup, and driving in the opposite direction as the McFadyens, swerved directly into the path of and
struck the McFadyen's car causing it to go off into a drainage ditch. As the McFadyens tried to get out
of the car, they heard gunshots. They then saw Kevin Neal, in the roadway, walking towards them and
shooting at them. As the McFadyens ran for their lives, Kevin Neal fatally shot Troy's wife, Michelle, and
shot Troy several times severely injuring him. The same day, Kevin Neal murdered four other people

_ and injured a dozen others.

The carnage that Kevin Neal caused on November 14, 2017, including the death of Michelle McFadyen
and severe injuries to Troy McFadyen could have been avoided if sheriff Dave Hencratt, and other
employees of the Tehama Sheriff's office, and the County of Tehama had acted reasonably in performing
their jobs.

For at least a year before Neal shot Mr. McFadyen and murdered his wife, the county received regular
complaints that Nea! possessed and was routinely firing guns. In some instances, the sheriff's office
simply ignored the calls and, often failed to reflect them in the official logs, as required by law. In other
cases, they failed to follow-up on the complaints about Neal and his use of guns. When members of the
sheriff's office did actually come out to investigate Neal, they threatened the complaining witnesses with
arrest if they called the sheriff again. At least nine people brought Neal’s erratic and dangerous

behavior to the attention of the sheriff's office within a year of Neal’s mass murders in November 2017.

Tehama County, the Tehama County Sheriff's Office and Sheriff Hencratt, for example, knew that Neal
had hit a woman in the face, bloodied her nose, and fired shots at her and her boyfriend. And they also
knew that in a different incident, Neal fired shots with an illegally modified assault rifle and stabbed
another person in the stomach with a knife. Although the sheriff's office, the county, and the sheriff
himself, knew that Neal had a violent history, was in possession of and discharging firearms, and by doing
so was in violation of one or more restraining orders, they failed to obtain a search warrant, confiscate
his guns, or arrest Neal. They were negligent and violated their mandatory duties in the manner in
which they investigated the complaints about Neal. Moreover, Tehama County and the Tehama County
Sheriff's Office did not perform their mandatory and legal responsibility to patrol the Rancho Tehama,
leaving the citizens in the area with no law enforcement at all. And, they failed to take reasonable
measures to protect the McFadyens and the public against Neal and his illegal use of firearms.
NG

oOo oo NN DW WN

il
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

 

 

Re:

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 106 of 111

McFadyen v. Tehama County Sheriff's Office, et al.
PROOF OF SERVICE

I am citizen of the United States and employed in Shasta County, California; I am

over the age of eighteen and not a party to the within action; my business address is 2851
Park Marina Drive, Suite 200, Redding, CA 96001; and, on this date, I served:

(X)

( )

COUNTY OF TEHAMA - CLAIM FOR DAMAGES

The above-named document(s) were served in the manner indicated below:

 

BY MAIL: I caused true and correct copies of the above documents to be placed
and sealed in envelope(s) addressed to the addressee(s) below, and I caused such
envelope(s) to be deposited with the United States Postal Service that same day.

Clerk of the Board of Supervisors

COUNTY OF TEHAMA

633 Washington Street 91 7108 2133 3938 0537 3084
PO Box 250

Red Bluff, CA 96080

Certified Mail — Return Receipt Requested

 

BY PERSONAL SERVICE: I caused true and correct copies of the above
documents to be placed and sealed in envelope(s) addressed to the addressee(s) and ]
caused such envelope(s) to be delivered by hand on the office(s) of the addressee(s).

 

BY FEDERAL EXPRESS: I caused true and correct copies of the above
documents to be placed and sealed in envelope(s) addressed to the addressee(s) and I
caused such envelope(s) to be delivered to FEDERAL EXPRESS for overnight
courier service to the office(s) of the addressee(s).

 

 

BY FACSIMILE: I caused a copy(ies) of such document(s) to be transmitted via
facsimile machine. The fax number of the machine from which the document was
transmitted was . The fax number(s) to which the document(s) were
transmitted are listed above. The fax transmission was reported as complete and
without error. I caused the transmitting facsimile machine to print a transmission
record of the transmission, a copy of which is attached to this declaration.

 

 

I declare under penalty of perjury pursuant to the laws of the State of California that the

foregoing is true and correct, and that this declaration was executed on May 2. 2018.

LEB RIAD bo

 

PROOF OF SERVICE

 
CBB 2 18- -Cv-02912-TLN- DMC Document 39 Filed 09/03/20 Page 107 of 111

Caan ne

 

Troy McFadyen

=~ MONI

Fl 7108 2133 3938 0537 3084

Clerk of the Board of Supervisors
COUNTY OF TEHAMA

633 Washington Street

PO Box 250

Red Bluff, CA 96080

Certified Mail - Return Receipt Requested
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 108 of 111

McFadyn/Bow Attachment to Claim #3
Page | of 3

Attachment #3 to County of Tehama -
Claim for Damages of Troy McFadyen, Phillip Bow and Sia Bow

On November 14, 2017, Troy McFadyen was driving his car on Stagecoach Road near Oak Park Road
in Rancho Tehama. His wife, Michelle, was a passenger in the car. Kevin Neal, driving a stolen F-150
pickup, and driving in the opposition direction as the McFadyens, swerved directly into the path of and
struck the McFadyen’s car causing it to go off into a drainage ditch. As the McFadyens tried to get out
of the car, they heard gunshots. They then saw Kevin Neal, in the roadway, walking towards them and
shooting at them. As the McFadyens ran for their lives, Kevin Neal fatally shot Troy’s wife, Michelle,
and shot Troy several times severely injuring him.

Phillip Bow and Sia Bow are the biological children of Michelle McFadyen.
The same day, Kevin Neal murdered four other people and injured at least a dozen others.

The carnage that Kevin Neal caused on November 14, 2017, including the death of Michelle McFadyen
and severe injuries to Troy McFadyen could have been avoided if Sheriff Dave Hencratt, and other
employees of Tehama Sheriff's Office, and the County of Tehama had acted reasonably in performing
their jobs, instead of acting with deliberate indifference to a known and obvious danger.

For at least a year before Kevin Neal shot Mr. McFadyen and murdered his wife, the county received
regular complaints that Neal possessed and was routinely shooting firearms. In some instances, the
Sheriff's Office simply ignored the calls and, often failed to reflect them in the official logs, as required
by law. In other cases, they failed to follow-up on the complaints about Neal and his use of guns. When
members of the Sheriff's Office did actually come out to investigate Neal, they threated the complaining
witnesses with arrest if they called the Sheriff again. On one occasion, Neal admitted to shooting a
firearm, but stated he was shooting it in a safe manner, so the police did nothing. At least 9 people brought
Neal’s erratic and dangerous behavior and possession of firearms to the attention of the Sheriff’s Office
within a year of Neal’s mass murders on November 14, 2017.

Tehama County, the Tehama County Sheriff’s Office and Sheriff Dave Hencratt, for example, knew that
Neal had hit a woman in the face, bloodied her nose, and fired shots at her and her boyfriend. They also
knew that in a different incident, Neal fired shots with an illegally modified assault rifle and stabbed
another person in the stomach with a knife. Although the Sheriff's Office, the county, and the Sheriff
himself knew that Neal had a violent history , was in possession of and discharging firearms, and by doing
So was in violation of one or more restraining orders, they failed to obtain a search warrant, confiscate
his guns, or arrest Neal. They were negligent and violated their mandatory duties in the manner in which
they investigated the complaints about Neal. Moreover, Tehama County and the Tehama County
Sheriff's Office did not perform their mandatory and legal responsibility to patrol Rancho Tehama,
leaving the citizens in the area with no law enforcement at all. They also failed to take reasonable
measures to protect the McFadyen’s and the public against Neal and his illegal use of firearms.

On January 31, 2017, Kevin Neal was arrested for stabbing a woman and was charged with Assault with
a Deadly Weapon, False Imprisonment with Violence, Willful Discharge of a Firearm in a Grossly
Negligent Manner, Battery, Cruelty to a Dependent Adult: Great Bodily Injury, Robbery, and Possession
of an Illegal Firearm. He was released on bail. On April 7, 2017, the Superior Court for Tehama County
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 109 of 111

McFadyn/Bow Attachment to Claim #3
Page 2 of 3

issued a Civil Harassment Restraining order, good for 3 years. It was served on him by Sgt. S. Hoag of
the Tehama County Sherriff’s office. As a result, Kevin Neal was prohibited from possessing any gun
or ammunition. The restraining order mandated that any sworn officer who had knowledge of the
restraining order place Mr. Neal under arrest if he was discovered with a gun or ammunition. Up to and
including the day before he went on his murderous spree. Tehama County officials, including the
Sheriff's office received repeated reports that Mr. Neal was still in possession of firearms and had been
shooting the firearms in and throughout his neighborhood. On one occasion, Neals even admitted he had
been shooting and was seen by officers in possession of one or more firearms. In spite of those facts,
Tehama County officials did nothing to obtain a warrant to search Mr. Neal’s premises and remove
weapons from the hands of a clearly unstable and dangerous man. Two of the dead people were supposed
to be “protected” by that order.

The murderous acts of Kevin Neal were made possible by the refusal of the law enforcement personnel
in Tehama County to do their job, carry out the lawful orders of the Superior Court and protect the
community from a very dangerous and mentally unstable man. This failure appears to be a consequence
of a policy or practice of County officials to overlook acts and threats of violence against the citizens of
these rural areas. Further, it appears that there was totally inadequate training by the County of Tehama
of the members of the Sheriff's office as to the law regarding the amount of proof required to get a search
warrant. Sheriff's deputies have claimed they needed proof beyond a reasonable doubt to get a warrant
to search Kevin Neal’s home for firearms and ammunition. The notion that a Superior Court judge would
refuse to issue a warrant for such a search of the home of someone subject to a restraining order in the
face of multiple complaints of him firing a gun, along with physical evidence of the same is simply
wrong.

Sheriff Dave Hencratt, and other employees of Tehama Sheriff’s Office, and the County of Tehama acted
with deliberate indifference to a known and obvious danger and created or increased the danger to the
McFadyen family and others, by and through the following acts or omissions, including but not limited
to:

e Creating a situation where Kevin Neal knew the police would not do anything if he was in
possession of, or shooting, a firearm so long as they did not see him. In the year leading up to the
mass shooting, the police were called on numerous occasions with complaints that Mr. Neal was
in possession of a firearm- in violation of the restraining order and was shooting at neighbors.
The police would either not respond to the complaint — sometimes not logging that the call was
made, would attempt to reach Neal by phone and give up if there was no answer, or visit the scene
and if it was “quiet” when the sheriff arrived would not pursue it further. At no point did the
police obtain a search warrant, or attempt to remove the illegally possessed firearms from Mr.
Neal. The police failure to investigate and remove the firearms from Mr. Neal’s possession
created or increased the danger to claimants and others.

¢ Approximately a year before the mass shooting, the police visited Neal due to complaints that he
had firearms in his possession that he was shooting in a reckless manner. The police knew he had
guns and Mr. Neal admitted it. Even though Mr. Neal was a convicted felon, respondents never
attempted to take the firearms away.

e Failing to prevent Mr. Neal from manufacturing an assault rifle.
Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 110 of 111

McFadyn/Bow Attachment to Claim #3
Page 3 of 3

Failing to ensure that the Sheriff Office personnel were adequately trained with regard to how to
respond to violations of restraining orders, when they can obtain a warrant or request a warrant,
or how to ensure that a felon and person subject to restraining order not have access or possess a
firearm.

Acting with deliberate indifference to a known or obvious danger (Neal — a mentally unstable and
dangerous felon, under restraining order, and on bail for violent crimes, having known possession
of firearms.)

Creating a pattern and practice of failing to respond to citizen complaints who ask for assistance
from threats of violence to their life and safety, and/or violations of restraining orders, calling
such matters “civil disputes.”

Failing to respond to a call from Mr. Neals’ girlfriend, placed after the restraining order was
issued, informing the police that she had a gun that went missing and Mr. Neal was ordered not
to have firearms.

Failing to respond to a call from Mr. Neal’s sister to the Sheriff’s department shortly before the
shooting that Mr. Neal was mentally unstable, deteriorating and had firearms.

Destroying Mr. Neal’s home shortly after the shooting thereby spoiling any evidence of bullet
holes entering or exiting the house.

Respondents acted in such a manner and with such deliberate indifference that they placed the
McFadyen family and others involved in the mass shooting in danger that they would not have
otherwise faced.
‘KK

NY nD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
2
24
25
26
27

28

BARR & MUDFORD
Attorneys at Law
1824 Court Street

Post Office Box 994390

Redding, CA 96099-4390

(530) 243-8008

 

Case 2:18-cv-02912-TLN-DMC Document 39 Filed 09/03/20 Page 111 of 111

PROOF OF SERVICE
(USDC Rule 10 [Fed. R. Civ. P. 1]; 28 U.S.C. §1746)

I am a citizen of the United States and a resident of the County of Shasta, State of
California. I am over the age of 18 years and not a party to the within action; my business mailing
address is Post Office Box 994390, Redding, California 96099-4390. I am familiar with this firm's
practice whereby the mail, after being placed in a designated area, is given the appropriate postage
and is deposited in a U.S. mailbox after the close of the day's business.

XX_ (ECF) A true copy of said document(s) were efiled with the U.S. District Court, Eastern
District of California. Once e-filed, these documents were transmitted through the court’s ECF
server to the interested parties to this action.

On the date indicated below, I served the document(s) designated below by transmitting a
true copy thereof via Email to the person(s) and at the Email address(es) set forth below:

FIRST AMENDED COMPLAINT FOR DAMAGES
CIVIL RIGHTS ACTION AND PENDANT STATE CLAIMS

(DEMAND FOR JURY TRIAL)
FEDERAL CAUSES OF ACTION (ET.AL.)

Jonz Norine Michael J. Levangie
KENNY & NORINE Shawn C. Loorz

1923 Court Street LEVANGIE LAW GROUP
Redding, CA 96001 2021 N Street

Telephone: 530-244-7777 Sacramento, CA 95811

eee Telephone: 916-443-4849
Email: jnorine@lawnorcal.com Riacsniles Gig aledaes
Attorney for Defendants, COUNTY OF TEHAMA, ae e. et

DAVE HENCRATT, PHIL JOHNSTON and Email: shawn.loorz@Ilg-law.com

TEHAMA COUNTY SHERIFF'S OFFICE Attorneys for Defendant, RANCHO
TEHAMA ASSOCIATION, INC.

 

I declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct. Executed September 3, 2020, at Redding, California.

nd ule

JENNI: RITTER

Page |
Proof of Service

 

 
